




 
 
 
 
Exhibit 10.2
 
 
 
 
 
 
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.


 
 
 
 
 
 
 
 
 
 
 
 





EXECUTION VERSION






















GLOBAL COLLABORATION AGREEMENT


by and between


ASTRAZENECA LP


and


THE MEDICINES COMPANY


Dated as of April 25, 2012

















--------------------------------------------------------------------------------






TABLE OF CONTENTS


GLOBAL COLLABORATION AGREEMENT    1
ARTICLE I - DEFINITIONS    1
1.1.    Definitions    1
1.2.    Construction    11
ARTICLE II - GLOBAL COLLABORATION    11
2.1.    Appointment of Alliance Managers    11
2.2.    Joint Development and Regulatory Committee    11
2.3.    Joint Commercialization Committee    12
2.4.    Other Rules Applicable to Committees    12
ARTICLE III -ENGAGEMENT    14
3.1.    Engagement of MDCO    14
3.2.    Conduct by MDCO    14
3.3.    Conduct by AstraZeneca    14
ARTICLE IV - COMPANY AGREEMENT ACTIVITIES    15
4.1.    Product Promotion    15
4.2.    Sales Force Composition    15
4.3.    Sales Force Incentives    15
4.4.    Coordination with AstraZeneca    16
4.5.    Promotional Materials    16
4.6.    Statements about the Product    17
4.7.    Requests for Medical Information    17
4.8.    Compliance with Laws and Policies    18
4.9.    Sales Meetings    19
4.10.    Performance Reporting by MDCO    19
4.11.    Performance Reporting by AstraZeneca    20
4.12.    Other Information    20
4.13.    Information Technology    21
4.14.    Orders for Product; Terms of Sale    21
4.15.    No Samples    21
4.16.    Cost of MDCO Agreement Activities    21
ARTICLE V - TRAINING    21
5.1.    Training Programs    21
5.2.    Training Expenses    22
5.3.    Return of Training Materials    22
ARTICLE VI - RECORDS AND AUDITS    22
6.1.    Records    22
6.2.    Performance Audits    22
6.3.    Compliance Audits    23
ARTICLE VII - payments    23
7.1.    Contract Quarter Detail Fee    23
7.2.    Additional Payments    23
7.3.    Payment Method    26
ARTICLE VIII - [INTENTIONALLY DELETED]    26
ARTICLE IX - ADVERSE REACTION REPORTING AND OTHER REGULATORY MATTERS    26
9.1.    Regulatory Reporting    26
9.2.    Threatened Agency Action    28



--------------------------------------------------------------------------------




ARTICLE X - RETURNED/RECALLED PRODUCT    28
10.1.    Returned Product    28
10.2.    Recalled Product    29
ARTICLE XI - INDEPENDENT CONTRACTOR STATUS OF COMPANY AND THE SALES FORCE    29
11.1.    Independent Contractor Status    29
11.2.    No AstraZeneca Benefits    29
11.3.    No Recruitment    30
ARTICLE XII - BUSINESS ETHICS    30
12.1.    Business Ethics.    30
12.2.    Compliance Program    31
12.3.    Compliance Certificate    31
12.4.    Obligation to Notify.    31
12.5.    Breach by Respective Party Representative.    31
12.6.    Termination for Non-Compliance    32
12.7.    Responsibility for Compliance.    32
12.8.    Compliance With Anti-Corruption Policies    32
ARTICLE XIII - CONFIDENTIALITY    32
13.1.    Confidential Information    32
13.2.    Exceptions to Confidentiality    33
13.3.    Residual Knowledge and Inadvertent Disclosure    33
13.4.    Authorized Disclosure    34
13.5.    Notification    34
13.6.    Return or Destruction of Confidential Information    34
13.7.    Remedies    35
13.8.    Press Release    35
ARTICLE XIV - TRADEMARKS AND OTHER RIGHTS    35
14.1.    Product Trademarks    35
14.2.    No Ownership or Rights in the Product Trademarks or Copyrights    36
14.3.    Trademark and Copyright Maintenance    36
14.4.    Trademark or Copyright Infringement    36
14.5.    Other Rights    37
ARTICLE XV - WARRANTIES; INDEMNITIES; INSURANCE    37
15.1.    Representations, Warranties and Covenants    37
15.2.    Indemnification by AstraZeneca    38
15.3.    Indemnification by MDCO    38
15.4.    Indemnification Procedure    39
15.5.    Limitation on Damages    41
15.6.    Limitation on Liability    41
15.7.    Insurance    41
ARTICLE XVI - TERM AND TERMINATION    41
16.1.    Term    41
16.2.    Termination    42
16.3.    Effect of Expiration or Termination    44
16.4.    Accrued Rights; Surviving Obligations    45
16.5.    Return of All Materials    45
ARTICLE XVII - MISCELLANEOUS    45
17.1.    Dispute Resolution; Governing Law; Jurisdiction, Venue and
Service    45
17.2.    Force Majeure    46
17.3.    Waiver and Non-Exclusion of Remedies    47
17.4.    Notices    47
17.5.    Entire Agreement    48



--------------------------------------------------------------------------------




17.6.    Successors and Assigns    48
17.7.    Counterparts; Facsimile Execution    49
17.8.    Severability; Blue Pencil    49
17.9.    Expenses    49
17.10.    Further Assurances    49
17.11.    Construction    50
17.12.    No Joint Venture    50
17.13.    No Third Party Beneficiaries    50


Exhibit A-1    AstraZeneca Anti-Bribery and Anti-Corruption Policy
Exhibit A-2    AstraZeneca External Interactions Policy
Exhibit B    MDCO Anti-Bribery and Anti-Corruption Policy
Exhibit C    MDCO Policies
Exhibit D    [Intentionally deleted.]
Exhibit E    Collaboration Product Development Plan
Exhibit F    Minimum Qualifications
Exhibit G    Existing Promotional Materials
Exhibit H    Sales Force Training Program
Exhibit I    Form of Compliance Certificate


Schedule 4.8(f)(1)     Form of Third Party Personnel Notification Letter
Schedule 4.8(f)(2)    Third Party Response Form









--------------------------------------------------------------------------------






GLOBAL COLLABORATION AGREEMENT
This GLOBAL COLLABORATION AGREEMENT (this “Agreement”) is made as of April 25,
2012 (the “Effective Date”), by and between ASTRAZENECA LP, a Delaware limited
partnership (“AstraZeneca”), and THE MEDICINES COMPANY, a Delaware corporation
(“MDCO”). Each of AstraZeneca and MDCO is referred to individually as a “Party”
and collectively as the “Parties.”
W I T N E S S E T H:
WHEREAS, in the acute ischemic heart disease pathway, AstraZeneca markets the
pharmaceutical compound ticagrelor in prescription form under the trademarks
Brilinta® (the “Product”) and Brilique® (together with the Product, the
“Ticagrelor Product”) worldwide and MDCO markets the pharmaceutical compound
bivalirudin in prescription form under the trademarks Angiomax® and Angiox® (the
“Bivalirudin Product”) in certain countries and is developing the pharmaceutical
compound cangrelor (the “Cangrelor Product”);
WHEREAS, the Parties desire to collaborate to develop and commercialize the
Ticagrelor Product, the Bivalirudin Product, and the Cangrelor Product
(collectively, the “Collaboration Products”) worldwide, all on the terms set
forth herein; and
WHEREAS, AstraZeneca desires to engage MDCO to Promote (as defined herein) the
Product in the Territory (as defined herein) to interventional cardiologists and
other Target Hospital Personnel (as defined herein), and MDCO desires to accept
such engagement.
NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants of the Parties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, do hereby agree as follows:
ARTICLE I
- DEFINITIONS



1.1.Definitions. Unless specifically set forth to the contrary herein, the
following terms shall have their indicated meanings when used in this Agreement:


(a)“Act” means the Federal Food, Drug, and Cosmetic Act, as amended, and the
rules, regulations, guidances, guidelines and requirements of the FDA as may be
in effect from time to time.


(b)“Adverse Event” means the development of an undesirable medical condition or
the deterioration of a pre-existing medical condition following or during
exposure to the Product, whether or not considered causally related to the
Product, the exacerbation of any pre-existing condition(s) occurring following
or during the use of the Product, or any other adverse experience or adverse
drug experience described in the FDA's Investigational New Drug safety reporting
and New Drug Application post-marketing reporting regulations, 21 C.F.R. 312.32
and 314.80, respectively, as they may be amended from time to time. For purposes
of this Agreement, “undesirable medical condition” shall include symptoms (e.g.,
nausea, chest pain), signs (e.g., tachycardia, enlarged liver) or the abnormal
results of an investigation (e.g., laboratory findings, electrocardiogram),
including unfavorable side effects, toxicity, injury, overdose, sensitivity
reactions or failure of the Product to exhibit its expected
pharmacologic/biologic effect.



1


--------------------------------------------------------------------------------




(c)“Affiliate” means, with respect to any Person, any other Person that directly
or indirectly, through one or more intermediaries, Controls, is Controlled by or
is under common Control with such first (1st) Person.


(d)“Agency” means any governmental or regulatory authority in the Territory.


(e)“Agreement” has the meaning ascribed to such term in the Preamble.


(f)“Alliance Manager” has the meaning ascribed to such term in Section 2.1.


(g)“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act, as
amended, the UK Bribery Act 2010, as amended, and any other applicable
anti-corruption laws.


(h)“Anti-Corruption Policies” means (i) with respect to AstraZeneca,
collectively (A) the AstraZeneca Anti-Bribery and Anti-Corruption Policy, a copy
of which has been previously provided to MDCO, listed in Exhibit A-1
(AstraZeneca Anti-Bribery and Anti-Corruption Policy) to this Agreement and (B)
those portions of the AstraZeneca External Interactions Policy concerning
anti-bribery and anti-corruption matters, a copy of which has been previously
provided to MDCO, listed in Exhibit A-2 (AstraZeneca External Interactions
Policy) to this Agreement (attached in its entirety, notwithstanding the fact
that only certain sections apply in accordance with the provisions of this
subsection), in each case ((A) and (B)) as the same may be amended, modified or
supplemented from time to time as notified by AstraZeneca to MDCO; (ii) with
respect to MDCO, the anti-bribery and anti-corruption policy of MDCO, a copy of
which has been previously provided to AstraZeneca, listed in Exhibit B (MDCO
Anti-Bribery and Anti-Corruption Policy) to this Agreement; and with respect to
each Third Party that AstraZeneca engages after the Effective Date to Promote
the Product, the anti-bribery and anti-corruption policies of such Third Party;
provided however, that such policies shall be at least as restrictive as the
policies described in clause (i) of this definition.


(i)“Applicable Law” means (i) all applicable laws, rules and regulations,
including any rules, regulations, guidelines or other requirements of all
Agencies, that may be in effect in the Territory from time to time during the
Term, including the Act, the PDMA and Employment Law, (ii) the American Medical
Association Guidelines on Gifts to Physicians from Industry, (iii) the PhRMA
Code on Interactions with Healthcare Professionals, and (iv) any requirement of
action as directed by court order.


(j)“AstraZeneca” has the meaning ascribed to such term in the Preamble.


(k)“AstraZeneca Cangrelor Product Territory” means the “Excluded Countries” as
such term is defined in the License Agreement.


(l)“AstraZeneca CIA” means the Corporate Integrity Agreement between the Office
of Inspector General of the U.S. Department of Health and Human Services and
AstraZeneca Pharmaceuticals LP and AstraZeneca dated May 27, 2010 to which
AstraZeneca and its Affiliates are subject, as it may be amended from time to
time.


(m)“AstraZeneca Indemnitees” has the meaning ascribed to such term in Section
15.3.


(n) “Bivalirudin Product” has the meaning ascribed to such term in the preamble
hereto.

2


--------------------------------------------------------------------------------






(o)“Cangrelor Product” has the meaning ascribed to such term in the preamble
hereto.


(p)“Change of Control” shall be deemed to have occurred if any of the following
occurs after the Effective Date:


(i)any Competitor is or becomes the “beneficial owner” (as defined below) of
securities of MDCO representing more than fifty percent (50%) of the voting
power of the then outstanding securities of MDCO with respect to the election of
directors of MDCO; or


(ii)MDCO enters into a merger, consolidation or similar transaction with any
Competitor in which MDCO is not the surviving entity in such transaction; or


(iii)MDCO enters into a merger, consolidation or similar transaction with any
Competitor in which MDCO is the surviving entity in such transaction but (A) the
members of the Board of Directors of MDCO immediately prior to such transaction
constitute less than fifty percent (50%) of the members of the Board of
Directors of MDCO following such transaction or (B) the Persons who beneficially
owned the outstanding voting securities of MDCO immediately prior to such
transaction cease to beneficially own securities of MDCO representing at least
fifty percent (50%) of the voting power of the then outstanding securities of
MDCO with respect to the election of directors immediately after such
transaction in substantially the same proportions as their ownership of
securities of MDCO immediately prior to such transaction; or


(iv)MDCO sells to any Competitor, in one or more related transactions,
properties or assets (A) representing more than fifty percent (50%) of MDCO's
consolidated total assets or (B) from which more than fifty percent (50%) of
MDCO's consolidated operating income for its most recent fiscal year was
derived; or


(v)the holders of capital stock of MDCO approve a plan or proposal for the
liquidation or dissolution of MDCO.


For the purpose of this definition of Change of Control, (a) a “beneficial
owner” shall be determined in accordance with Rule 13d-3 under the United States
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and (b) the
terms “beneficially owned” and “beneficially own” shall have meanings
correlative to that of “beneficial owner.”


(q)“Change of Control Date” has the meaning ascribed to such term in Section
16.2(e).


(r)“Collaboration Confidential Information” means any Confidential Information
disclosed by or on behalf of the Disclosing Party in a Committee meeting or
otherwise under or in connection with performing its obligations under Article
II.


(s)“Collaboration Products” has the meaning ascribed to such term in the
preamble hereto.


(t)“Collaboration Recipients” has the meaning set forth in Section 13.1(b)



3


--------------------------------------------------------------------------------




(u)“Collaboration Regions” has the meaning ascribed to such term in Section
2.3(a).


(v)“Commercially Reasonable Efforts” means, with respect to each Party, those
efforts that are consistent with Applicable Law and with industry standards and
practices followed by pharmaceutical companies with resources and expertise
similar to those of such Party in the Territory with respect to their
pharmaceutical products with a potential market comparable to that of the
Product.


(w)“Committee” has the meaning ascribed to such term in Section 2.4(a).


(x)“Competing Product” means an orally administered pharmaceutical product that
is a platelet aggregation inhibitor.


(y)“Competitor” means, as of any Change of Control Date, (i) any company that is
in the top ten (10) companies ranked by worldwide pharmaceutical sales in the
then most recently completed calendar year for which such ranking is readily
available from Hoover's or such other source as may be agreed by the Parties,
(ii) any of [**]; and (iii) any Affiliate, successor or assign of any company
specified in the foregoing clauses (i) and (ii).


(z) “Compliance Provisions (AB/AC)” or “Compliance Provisions
(Anti-Bribery/Anti-Corruption”) means those undertakings of the Parties set
forth in Sections 12.1 and 12.2.


(aa)“Compliance Records” has the meaning ascribed to such term in Section 6.3.


(bb)“Confidential Information” means any and all information or material, that,
at any time before or after the Effective Date has been or is provided,
communicated or otherwise made known to the Receiving Party or its Affiliates,
whether orally, visually, electronically, in writing, or in any other form now
known or hereafter invented, by or on behalf of the Disclosing Party pursuant to
this Agreement or in connection with the transactions contemplated hereby or any
discussions or negotiations with respect thereto; any data, ideas, concepts or
techniques contained therein; and any modifications thereof or derivations
therefrom.


(cc)    “Contract Quarter” means each successive period of three (3) consecutive
calendar months commencing on January 1, April 1, July 1 and October 1;
provided, however, that the last Contract Quarter hereunder shall end on the
last day of the Detailing Term and, for the avoidance of doubt, the first
Contract Quarter hereunder shall commence on the Detailing Commencement Date.


(dd)    “Contract Quarter Detail Fee” has the meaning ascribed to such term in
Section 7.1.


(ee)    “Contract Year” means each successive period of twelve (12) consecutive
calendar months commencing on January 1; provided, however, that the last
Contract Year hereunder shall end on the last day of the Detailing Term and, for
the avoidance of doubt, the first Contract Year hereunder shall commence on the
Detailing Commencement Date.


(ff)    “Control” and, with correlative meanings, the terms “Controlled by” and
“under common Control with,” means (i) the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract, resolution, regulation or otherwise
or (ii) the ownership, directly or indirectly, of more than fifty percent (50%)
of the voting securities or other ownership interest of a Person (or, with
respect to a limited partnership or other similar

4


--------------------------------------------------------------------------------




entity, its general partner or controlling entity).


(gg)    “Detail” means that part of an in person, face-to-face sales call during
which a Representative makes a presentation of the Product to Target Hospital
Personnel, such that the relevant characteristics of the Product are described
by the Representative in a fair and balanced manner consistent with the
requirements of this Agreement and Applicable Law and in a manner that is
customary in the pharmaceutical industry in the Territory for the purpose of
Promoting a prescription pharmaceutical product. For the avoidance of doubt, the
following shall not constitute a “Detail”: (i) any activities performed by
medical information scientists, market development specialists, managed care
account directors and other personnel who are not conducting face-to-face sales
calls; (ii) e-details or (iii) presentations made at conventions or to any group
of more than [**] Target Hospital Personnel. When used as a verb, “Detail” and
“Detailing” means to perform and performing a Detail, respectively.
  
(hh)    “Detailing Commencement Date” means on or before May 14, 2012.


(ii)    “Detailing Term” means the period commencing on the Detailing
Commencement Date and ending upon the expiration or earlier termination of this
Agreement.


(jj)    “Disclosing Party” means the Party disclosing Confidential Information.


(kk)    “Effective Date” has the meaning ascribed to such term in the Preamble.


(ll)    “Employment Law” means all federal, state, or local statutes, laws,
ordinances, regulations or guidelines relating to (i) employment, (ii) safety
and health, or (iii) the withholding and payment of required taxes with respect
to employees.


(mm)    “FDA” means the United States Food and Drug Administration and any
successor agency having substantially the same functions.


(nn)    “Field Alert” has the meaning ascribed to such term in Section 9.1(e).


(oo)    “Force Majeure” has the meaning ascribed to such term in Section 17.2.


(pp)    “Fourth Year Termination Fee” has the meaning ascribed to such term in
Section 16.3(c).


(qq)    “Generic Version” has the meaning ascribed to such term in Section
16.2(f).


(rr)    “Government Official” means any individual employed by or acting on
behalf of a government, government-controlled entity or public international
organization; any political party, party official or candidate; any individual
who holds or performs the duties of an appointment, office or position created
by custom or convention; or any individual who holds himself out to be the
authorized intermediary of any of the foregoing.


(ss)    “Indemnification Claim Notice” has the meaning ascribed to such term in
Section 15.4(a).


(tt)    “Indemnified Party” has the meaning ascribed to such term in Section
15.4(a).



5


--------------------------------------------------------------------------------




(uu)    “Indemnifying Party” has the meaning ascribed to such term in Section
15.4(a).


(vv)    “Independent Program” has the meaning ascribed to such term in Section
13.3.


(ww)    “Initial Executives” has the meaning set forth in Section 17.1(a).


(xx)    “Initial Generic Period” has the meaning ascribed to such term in
Section 16.2(f).


(yy)    “Initial Term” has the meaning ascribed to such term in Section 16.1.


(zz)    “JCC” has the meaning ascribed to such term in Section 2.3(a).


(aaa)    “JDRC” has the meaning ascribed to such term in Section 2.2(a).


(bbb)    “LIBOR” means the London Interbank Offered Rate for deposits in U.S.
dollars having a maturity of one (1) month published by the British Bankers'
Association, as adjusted from time to time on the first (1st) London business
day of each month.


(ccc)    “License Agreement” means the License Agreement, dated December 18,
2003 between AstraZeneca AB and MDCO, as amended.


(ddd)    “Losses” has the meaning ascribed to such term in Section 15.2.


(eee)    “MDCO” has the meaning ascribed to such term in the Preamble.


(fff)    “MDCO Agreement Activities” means providing Details to Target Hospitals
by the Sales Force in the Territory in accordance with the terms hereof.


(ggg)    “MDCO Cangrelor Product Territory” means the “Territory” as such term
is defined in the License Agreement


(hhh)    “MDCO Incentive Compensation Plan” means MDCO's incentive compensation
plan for the Sales Force.


(iii)    “MDCO Indemnitees” has the meaning ascribed to such term in Section
15.2.


(jjj)    “MDCO Policies” means MDCO's pharmaceutical Promotion policies, as
amended from time to time by MDCO. The MDCO Policies in effect as of the
Effective Date, copies of which have been previously provided to AstraZeneca,
are listed in Exhibit C.


(kkk)    “MDCO Promotion Know-how” means (i) to the extent not generally known,
MDCO's expertise, skill, practice, marketing or sales plans and information,
financial data, salary and wage information, policies and procedures, and any
other information utilized by MDCO in Promoting pharmaceutical products that are
owned or otherwise controlled by MDCO prior to the Effective Date, and (ii) to
the extent not generally known and to the extent not relating to the Product,
MDCO's expertise, skill, practice, marketing or sales plans and information,
financial data, salary and wage information, policies and procedures, and any
other information utilized or developed by MDCO after the Effective Date,
including in Promoting the Product hereunder.
 

6


--------------------------------------------------------------------------------




(lll)    “MSL” means a medical science liaison for the Territory or any portion
of the Territory employed by MDCO.


(mmm)    “NBRx Target” means, with respect to any Period, the target number of
New to Brand Rxs for the Territory with respect to such Period established by
AstraZeneca for use in determining the incentive compensation for AstraZeneca's
Brilinta brand team for such Period, as the same may be decreased (but not
increased) by AstraZeneca from time to time, even after notification to MDCO.


(nnn)    “NDA” means a “New Drug Application” as defined in the Act.


(ooo)    “New To Brand Rxs” with respect to any period, means the number of “New
To Brand Rxs” as such term is used in the report entitled “NPA Market Dynamics”
by IMS Health Incorporated (or its successor) for the Product for such period or
if such report is no longer available, the number associated with a
substantially similar term and report mutually agreed to by the Parties.


(ppp)    “Notice” means any notice, demand, waiver, consent, approval, request,
report, statement or other communication to either Party permitted or required
under this Agreement (other than day-to-day communications necessary between the
Parties in performing their duties, in due course, under this Agreement).


(qqq)    “OPDP” means the Office of Prescription Drug Promotion under the FDA
and any successor division having substantially the same functions.


(rrr)    “Other Know-how” means all technical knowledge, expertise, skill,
practice, market research data, marketing and sales data and any other
marketing-related data, proprietary rights, regulatory approvals, discoveries,
inventions, improvements, trade secrets, copyrights and processes to the extent
not relating to the Product.


(sss)    “Party” and “Parties” have the meanings ascribed to such terms in the
Preamble.


(ttt)    “PDMA” means the Prescription Drug Marketing Act of 1987, as amended,
and the rules, regulations and guidelines promulgated thereunder and in effect
from time to time.


(uuu)    “Period” means Period 1, Period 2, Period 3, Period 4, Period 5, Period
6, Period 7 or Period 8, as applicable.


(vvv)    “Period 1” means the period beginning on the Effective Date and ending
on June 30, 2012.


(www)    “Period 2” means the period beginning on [**] and ending on [**].


(xxx)    “Period 3” means the period beginning on [**] and ending on [**].


(yyy)    “Period 4” means the period beginning on [**] and ending on [**].


(zzz)    “Period 5” means the period beginning on [**] and ending on [**].


(aaaa)    “Period 6” means the period beginning on [**] and ending on [**].



7


--------------------------------------------------------------------------------




(bbbb)    “Period 7” means the period beginning on [**] and ending on [**].


(cccc)    “Period 8” means the period beginning on [**] and ending on [**].


(dddd)    “Person” means any individual, organization or entity, including a
government or political subdivision, department or agency of a government.


(eeee)    “PIR” or “Professional Information Request” means any question or
request for information about the Product made by any Target Hospital Personnel
that (i) warrants a response beyond the understanding or knowledge of a
Representative or (ii) is beyond the scope of the Product Labels and Inserts or
other Promotional Materials.


(ffff)    “Product” has the meaning ascribed to such term in the Recitals.


(gggg)    “Product Copyrights” means all copyrightable subject matter included
in the Product Labels and Inserts, the Promotional Materials and the Product
training materials provided by AstraZeneca in accordance with Article V.


(hhhh)    “Product Incentive Compensation” has the meaning ascribed to such term
in Section 4.3.


(iiii)    “Product Information” has the meaning ascribed to such term in Section
4.4.


(jjjj)    “Product Know-how” means all technical knowledge, expertise, skill,
practice, market research data, marketing and sales data and any other
marketing-related data, proprietary rights, regulatory approvals, discoveries,
inventions, improvements, trade secrets, copyrights and processes to the extent
relating to the Product.


(kkkk)    “Product Labels and Inserts” means (i) any display of written, printed
or graphic matter upon the immediate container, outside container, wrapper or
other packaging of the Product and (ii) any written, printed or graphic material
on or within the package from which the Product is to be dispensed.


(llll)    “Product Quality Complaint” means any and all manufacturing or
packaging-related complaints related to the Product, including (i) any complaint
involving the possible failure of the Product to meet any of the specifications
for the Product and (ii) any dissatisfaction with the design, package or
labeling of the Product.


(mmmm)    “Product Trademarks” means (i) the Trademark “Brilinta” and the
registrations thereof, (ii) any pending or future Trademark registration
applications relating to the Product, (iii) any unregistered Trademark rights
relating to the Product as may exist through use, (iv) any current or future
modifications or variants of any of the foregoing rights, and (v) any future
Trademarks adopted by AstraZeneca or its Affiliates for use in connection with
the Product; provided, that AstraZeneca shall promptly notify MDCO of the
information set forth in clauses (ii) through (v).


(nnnn)    “Promotion” means any activities undertaken by a pharmaceutical
company aimed at encouraging the use of a particular pharmaceutical product,
including detailing. When used as a verb, “Promoting” means engaging in such
activities and “Promote” and “Promoted” shall have corresponding meanings.

8


--------------------------------------------------------------------------------






(oooo)    “Promotional Collaboration Information” means any Confidential
Information that is not Collaboration Confidential Information. Notwithstanding
the definition of Confidential Information, all Promotional Confidential
Information to the extent relating to the Product (including Product
Information), including information provided by MDCO to AstraZeneca pursuant to
Section 4.10 or 9.1 and the Product Know-how, shall be the Promotional
Confidential Information of AstraZeneca and not MDCO, and regardless of the
Party that discloses such Promotional Confidential Information hereunder,
AstraZeneca shall be deemed the Disclosing Party, and MDCO shall be deemed the
Receiving Party, with respect to such Promotional Confidential Information. For
the avoidance of doubt, all Promotional Confidential Information to the extent
relating to pharmaceutical products that are owned or otherwise controlled by
MDCO shall be deemed the Promotional Confidential Information of MDCO and not of
AstraZeneca.


(pppp)    “Promotional Materials” means all written, printed, electronic or
graphic material, other than Product Labels and Inserts, provided by AstraZeneca
for use by Representatives during Details.


(qqqq)    “Promotional Recipients” has the meaning set forth in Section 13.1(a).


(rrrr)    “Receiving Party” means the Party receiving Confidential Information.


(ssss)     “Renewal Term” has the meaning ascribed to such term in Section 16.1.


(tttt)    “Representative” means a pharmaceutical sales representative employed
by MDCO full-time who Promotes pharmaceutical products for human use in the
Territory.


(uuuu)    “Residual Knowledge” has the meaning ascribed to such term in Section
13.3.


(vvvv)    “Respective Party Representatives” means, with respect to each Party,
such Party and its Affiliates and its and their respective officers, directors,
employees, agents and representatives.


(wwww)    “Rights Transfer Date” has the meaning ascribed to such term in
Section 16.2(k).


(xxxx)    “Sales Force” has the meaning ascribed to such term in Section 4.2(a).
For clarity, the Sales Force shall not include MSLs or other medical information
scientists or liaisons.


(yyyy)    “Sales Force Training Matters” has the meaning ascribed to such term
in Section 5.1(a).


(zzzz)    “Senior Executives” has the meaning set forth in Section 17.1(a).


(aaaaa)    “Target Hospital” means each hospital in the Territory identified on
the list mutually agreed to by the Parties as of the Effective Date, as such
list may be amended from time to time by mutual agreement of the Parties.
 
(bbbbb)    “Target Hospital Personnel” means (i) any physician, nurse or
physician assistant employed by or otherwise affiliated with a Target Hospital
or (ii) any other employees of a Target Hospital relevant to the prescribing of
the Product.
 

9


--------------------------------------------------------------------------------




(ccccc)     “Term” means the Initial Term and any Renewal Terms, collectively.


(ddddd)    “Territory” means the fifty (50) states of the United States of
America and the District of Columbia.


(eeeee)    “Third Party” means any Person other than MDCO, AstraZeneca or their
respective Affiliates.


(fffff)    “Third Party Claims” has the meaning ascribed to such term in Section
15.2.


(ggggg)    “Third Party Personnel” has the meaning set forth in the AstraZeneca
CIA.


(hhhhh)    “Trademark” means any trademark, trade dress, brand mark, trade name,
brand name, corporate name, logo, business symbol, Internet domain name or
e-mail address, whether or not registered.


(iiiii)    “Turnover” means, with respect to any period, the percentage obtained
by dividing (i) the number of members of the Sales Force who were employed on
the Sales Force at the beginning of such period and who were not continuously
employed on the Sales Force during such period, by (ii) the total number of
members constituting the Sales Force at the beginning of such period (it being
understood that a person may be employed continuously on the Sales Force during
any period in a series of different positions on the Sales Force).


1.2.Construction. Unless the context of this Agreement otherwise requires: (a)
words of any gender include each other gender; (b) words using the singular or
plural number also include the plural or singular number, respectively; (c) the
terms “hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement; (d) the terms “Article,” “Section,” or “Exhibit” refer to the
specified Article, Section, or Exhibit of this Agreement; (e) the term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or”; and (f) the term “including” or “includes” means “including
without limitation” or “includes without limitation” so as to not limit the
generality of the preceding term. Unless otherwise stated, references to days
shall mean calendar days.


ARTICLE II - GLOBAL COLLABORATION


2.1.Appointment of Alliance Managers. The Parties shall each designate a single
person (each, an “Alliance Manager”) who shall oversee contact between the
Parties for all matters related to this Agreement and through whom all
significant communications (other than regulatory reporting, which shall be
governed by Article IX) shall be channeled. The Alliance Managers shall: (a)
function as a single point of contact in all substantive communications with the
other Party relative to the performance of the MDCO Agreement Activities by
MDCO, (b) represent their respective Parties in matters pertaining to the
performance of the MDCO Agreement Activities by MDCO and (c) perform any other
functions agreed by the Parties. Each Party may replace its Alliance Manager at
any time, upon at least one (1) week's prior written notice to the other Party.
The initial Alliance Managers shall be:


For MDCO: General Counsel


For AstraZeneca: Senior Director, Alliances, US Business Development



10


--------------------------------------------------------------------------------




2.2.Joint Development and Regulatory Committee.


(a)The Parties hereby establish a joint development and regulatory committee
(the “JDRC”). Subject to the terms and conditions hereof, the JDRC shall be
responsible for developing strategies for the global development of the
Collaboration Products that are intended to benefit both the Ticagrelor Product
and one or more other Collaboration Products. Within three (3) months of the
Effective Date, the JDRC shall prepare and deliver a global development plan for
the Collaboration Products containing the details set forth in Exhibit E.


(b)Each Party shall appoint two (2) representatives to the JDRC, each of whom
must have sufficient experience and seniority within the applicable Party to
make decisions arising within the scope of the JDRC's responsibilities. MDCO's
representatives initially shall be Vice President, Global Chest Pain Pathway and
Vice President, Global Medical, Chest Pain Pathway. AstraZeneca's
representatives initially shall be Medical Science Director and Global Project
Manager. From time to time, each Party may substitute one or more of its
representatives to the JDRC on written notice to the other Party.


(c)For clarity, nothing in this Section 2.2 shall limit MDCO's obligations to
perform development activities required by the License Agreement.


2.3.Joint Commercialization Committee2.3.    Joint Commercialization Committee.


(a)The Parties hereby establish a joint commercialization committee (the “JCC”).
Subject to the terms and conditions hereof, the JCC shall be responsible for the
ongoing evaluation of commercialization opportunities for the Collaboration
Products in (i) the European Union, (ii) Asia Pacific, and (iii) Latin America
(the “Collaboration Regions”). Within three (3) months of the Effective Date,
the JCC shall prepare and deliver the terms for proposed collaborations on a
Collaboration Product by Collaboration Product and country by country basis in
the Collaboration Regions. The JCC shall establish subcommittees, which shall
include representatives of each Party, for the evaluation of commercialization
opportunities for each of the Collaboration Products in each of the
Collaboration Regions.


(b)Each Party shall appoint two (2) representatives to the JCC, each of whom
must have sufficient experience and seniority within the applicable Party to
make decisions arising within the scope of the JCC's responsibilities. MDCO's
representatives initially shall be Vice President, Strategic Development Europe
and Vice President, Global Chest Pain Care Pathway. AstraZeneca's
representatives initially shall be Vice President Sales and Marketing, Growth 
and Global Vice President-CV/GI and Brilinta Commercial Lead. From time to time,
each Party may substitute one or more of its representatives to the JCC on
written notice to the other Party.


2.4.Other Rules Applicable to Committees.
  
(a)Each of the JDRC and the JCC (each, a “Committee”) may invite non-members
(including consultants and advisors of a Party who are under an obligation of
confidentiality consistent with this Agreement) to participate in the
discussions and meetings of such Committee, provided that such participants
shall have no voting authority at such Committee. Each Party shall appoint one
of its members on a Committee to serve as co-chairperson of such Committee. The
role of the co-chairpersons shall be to convene and preside at meetings of the
applicable Committee, to prepare and circulate agendas and to ensure the
preparation of minutes, but the co-chairpersons shall have no additional powers
or rights

11


--------------------------------------------------------------------------------




beyond those held by the other Committee representatives.


(b)Each Committee shall have the right to adopt such standing rules as shall be
necessary for its work to the extent that such rules are not inconsistent with
this Agreement. In addition, each Party shall conduct its activities in each
Committee in accordance with all Applicable Laws, including anti-trust laws.
Each Committee shall meet monthly, or as otherwise agreed by the Parties, with
the location of such meetings alternating between locations designated by
AstraZeneca and locations designated by MDCO, with the location of the first
meeting designated by AstraZeneca. Members of a Committee may attend a meeting
either in person or by telephone, video conference or similar means in which
each participant can hear what is said by, and be heard by, the other
participants; provided that at least two (2) meetings of each Committee each
Contract Year must be held in person. The co-chairpersons of a Committee shall
be responsible for calling meetings on no less than ten (10) business days'
notice. Each Party shall make all proposals for agenda items and shall provide
all appropriate information with respect to such proposed items at least ten
(10) business days in advance of the applicable meeting; provided that under
exigent circumstances requiring input by a Committee, a Party may provide its
agenda items to the other Party within a shorter period of time in advance of
the meeting, or may propose that there not be a specific agenda for a particular
meeting, so long as the other Party consents to such later addition of such
agenda items or the absence of a specific agenda for such meeting, such consent
not to be unreasonably withheld or delayed. The co-chairpersons of a Committee
shall prepare and circulate for review and approval of the Parties minutes of
each meeting within thirty (30) days after the meeting. The Parties shall agree
on the minutes of each meeting promptly, but in no event later than the next
meeting of the Committee.


(c)A quorum of a Committee shall exist whenever there is present at a meeting at
least one (1) representative appointed by each Party. A Committee shall take
action only by consensus of the members present at a meeting at which a quorum
exists, with each Party having a single vote irrespective of the number of
representatives of such Party in attendance, or by a written resolution signed
by at least one (1) representative appointed by each Party. The Parties shall
use reasonable, good faith efforts to reach consensus on each issue presented to
a Committee. The Parties shall not have any obligations based on any decision of
a Committee unless and until such obligations are set forth in an agreement duly
executed by each Party.


(d)Notwithstanding anything in this Agreement to the contrary, if, within a
period of ten (10) business days or such other period as the Parties may agree,
a Committee cannot, or does not, reach consensus on any proposed activity or
other matter within the jurisdiction of such Committee (i) with respect to the
Ticagrelor Product anywhere in the world or the Cangrelor Product in the
AstraZeneca Cangrelor Product Territory, then AstraZeneca may take such action
with respect to such proposed activity or other matter as AstraZeneca may
determine in its sole discretion and (ii) with respect to the Bivalirudin
Product anywhere in the world or the Cangrelor Product in the MDCO Cangrelor
Product Territory, then MDCO may take such action with respect to such proposed
activity or other matter as MDCO may determine in its sole discretion.


(e)Neither Party grants to the other Party any rights in or to its products or
compounds or any intellectual property related thereto except as expressly set
forth herein or in the License Agreement. In no event shall MDCO take any action
with respect to the Ticagrelor Product anywhere in the world or the Cangrelor
Product in the AstraZeneca Cangrelor Product Territory (other than performing
the MDCO Agreement Activities in accordance with the terms hereof) unless the
applicable Committee approves such action by consensus and such action is set
forth in an agreement duly executed by each Party. In no event shall AstraZeneca
take any action with respect to the Bivalirudin Product anywhere in

12


--------------------------------------------------------------------------------




the world or the Cangrelor Product in the MDCO Cangrelor Product Territory
unless the applicable Committee approves such action by consensus and such
action is set forth in an agreement duly executed by each Party.


(f)Each Party shall retain the rights, powers, and discretion granted to it
under this Agreement and no such rights, powers, or discretion shall be
delegated to or vested in a Committee except as expressly set forth herein or as
the Parties may expressly agree in writing.


ARTICLE III-ENGAGEMENT


3.1.Engagement of MDCO. AstraZeneca hereby engages MDCO, and MDCO hereby accepts
such engagement, to perform the MDCO Agreement Activities pursuant to the terms
hereof. Such engagement shall be on a non-exclusive basis, and AstraZeneca shall
at all times have the right to market and Promote the Product and perform
medical science activities for the Product in any manner and using the services
of any Person that AstraZeneca in its sole discretion deems necessary or
appropriate; provided, however, that prior to engaging a Third Party to perform
Promotion activities for the Product in the Territory, AstraZeneca shall discuss
such engagement with MDCO and consider in good faith MDCO's comments with
respect thereto, including with respect to the possibility of MDCO performing
the applicable Promotion activities in lieu of such Third Party and, if
applicable, coordinating the Promotional efforts of MDCO, AstraZeneca and any
such Third Party. MDCO shall commence Promoting the Product on the Detailing
Commencement Date.


3.2.Conduct by MDCO. MDCO shall be legally responsible and liable for the
actions, omissions and conduct of all members of the Sales Force and its other
employees performing activities hereunder in connection with the performance of
its obligations under this Agreement. MDCO shall ensure that all Persons for
whom it has legal responsibility and liability in accordance with the foregoing
sentence comply with Applicable Law, the MDCO Policies and all requirements of
this Agreement, and shall implement and maintain policies and procedures to
ensure such compliance.


3.3.Conduct by AstraZeneca. AstraZeneca shall be legally responsible and liable
for the actions, omissions and conduct of its employees and any Third Parties
performing activities hereunder on its behalf in connection with the performance
of its obligations under this Agreement. AstraZeneca shall ensure that all
Persons for whom it has legal responsibility and liability in accordance with
the foregoing sentence comply with Applicable Law and all requirements of this
Agreement, and shall implement and maintain policies and procedures to ensure
such compliance.


ARTICLE IV - COMPANY AGREEMENT ACTIVITIES


4.1.Product Promotion.
  
(a)During each month of the Detailing Term, each Representative on the Sales
Force shall devote at least [**] percent ([**]%) of his or her total field sales
activity time during such month to performing Details.


(b)MDCO shall Promote the Product hereunder exclusively through the
Representatives on the Sales Force.


(c)MDCO shall not, and shall cause its Affiliates not to, Promote any Competing
Product during the Detailing Term. The provision of any sample of a Competing
Product by MDCO or

13


--------------------------------------------------------------------------------




any of its Affiliates shall constitute Promotion of such Competing Product. For
the avoidance of doubt, nothing in this Agreement shall restrict MDCO's right,
(i) during the Term, to develop and manufacture for development any
pharmaceutical, biological or other composition or preparation, including any
Competing Product, and (ii) after the Detailing Term, to develop, manufacture
and commercialize, including Promoting to any Target Hospitals or medical
professionals, any pharmaceutical, biological or other composition or
preparation, including any Competing Product.


(d)MDCO shall not market or Promote the Product in any way other than performing
Details to the Target Hospitals and Target Hospital Personnel in accordance with
the terms hereof.


4.2.Sales Force Composition.


(a)During the Detailing Term, MDCO shall Promote the Product using MDCO's sales
force consisting at all times of at least [**] Representatives and an
appropriate number of sales force managers (the “Sales Force”), subject to
Section 4.2(b). Each Representative and sales force manager on the Sales Force
at any time during the Detailing Term shall (i) comply with the minimum
qualifications set forth on Exhibit F and (ii) have satisfactorily completed the
Product sales training program specified in Section 5.1(a).


(b)During the Detailing Term, MDCO shall ensure that (i) Turnover on the Sales
Force does not exceed [**] percent ([**]%) in any Contract Quarter and (ii) the
Sales Force has a maximum vacancy rate of [**] percent ([**]%) for any month
during the Detailing Term.


4.3.Sales Force Incentives. Subject to Applicable Law and in accordance with the
MDCO Incentive Compensation Plan, MDCO shall provide to each Representative on
the Sales Force incentive compensation with respect to the Product (“Product
Incentive Compensation”), which Product Incentive Compensation shall be paid to
each Representative on the Sales Force if such Representative achieves his or
her performance target in the Territory with respect to the Product that has
been established by MDCO for a given Contract Year. The Product Incentive
Compensation to which a Representative is entitled if he or she achieves the
applicable performance target for a Contract Year shall be [**] percent ([**]%)
of the total potential incentive compensation to which such Representative is
entitled for such Contract Year. MDCO shall provide AstraZeneca a copy of the
then-current MDCO Incentive Compensation Plan prior to the Detailing
Commencement Date, and shall promptly provide AstraZeneca copies of any
amendments thereto that occur after the Detailing Commencement Date.


4.4.Coordination with AstraZeneca. MDCO shall comply with any reasonable
requests from AstraZeneca that MDCO disseminate information to its
Representatives regarding the Product (e.g., a broadcast voicemail to the Sales
Force regarding a change in message emphasis with respect to the Product)
(“Product Information”). MDCO shall not provide the Sales Force with any
information regarding the Product that has not been provided or approved by
AstraZeneca, except with respect to generalized information that is not intended
to be used, and is not used, by the Sales Force in communications relating to
the Product, whether or not such communication is part of a Detail. Upon
reasonable notice to MDCO, MDCO shall permit AstraZeneca personnel to conduct
field observations with the Representatives on the Sales Force to evaluate
overall quality assurance of the Detailing of the Product by MDCO.


4.5.Promotional Materials.


(a)AstraZeneca, at its expense, shall produce and provide to MDCO (at a single
point

14


--------------------------------------------------------------------------------




of delivery in the Territory designated by MDCO) all Promotional Materials.
AstraZeneca shall, in its sole discretion, determine the form and content of
such Promotional Materials, including the messaging with respect to the Product.
AstraZeneca warrants and represents that all Promotional Materials, including
such messaging, is and shall be in compliance with all Applicable Laws at the
time they are provided by AstraZeneca to MDCO. AstraZeneca shall promptly notify
MDCO if at any time AstraZeneca determines, or if at any time AstraZeneca
receives written notice from OPDP that it has made a final determination, that
any Promotional Materials, including such messaging, are not in compliance with
Applicable Laws.


(b)AstraZeneca shall provide MDCO the amount and type of Promotional Materials
determined by AstraZeneca at the times determined by AstraZeneca. MDCO's storage
of Promotional Materials and distribution thereof to the members of the Sales
Force shall be at MDCO's expense.


(c)MDCO shall determine the method and means of using the Promotional Materials,
subject to compliance with Applicable Law and the MDCO Policies. In performing
Details, MDCO shall use only Promotional Materials provided by AstraZeneca and
the Product Labels and Inserts. MDCO shall promptly cease the use of any
Promotional Materials when instructed by AstraZeneca in writing to do so. MDCO
shall use the Promotional Materials only for the purposes contemplated by this
Agreement. Upon termination or expiration of this Agreement, at AstraZeneca's
election and expense, MDCO either shall (i) return to AstraZeneca or (ii)
destroy and certify to AstraZeneca such destruction, all Promotional Materials
not distributed to Target Hospital Personnel and in the possession of, or under
the control of, MDCO. MDCO shall not change the Promotional Materials in any way
(including by (A) underlining or otherwise highlighting any text or graphics,
(B) adding any notes thereto or (C) using any electronic materials (e.g., PDFs)
on any electronic devices other than the specific electronic devices on which,
and in the specific format as, AstraZeneca indicates such electronic material
are intended for use).


(d)If any Promotional Materials provided to MDCO by AstraZeneca are lost or
destroyed while in the possession of MDCO, MDCO shall promptly notify
AstraZeneca of such loss or destruction and AstraZeneca may, in AstraZeneca's
sole discretion and at MDCO's sole expense, replace some or all of such lost or
destroyed Promotional Materials.


(e)To the extent any Promotional Materials are required by Applicable Law to be
submitted to the FDA, AstraZeneca shall make such submissions, and AstraZeneca
shall be the FDA liaison for both Parties on all marketing, advertising,
Promotional and Detailing matters for the Product.


(f)If any Promotional Materials provided to MDCO by AstraZeneca need to be
withdrawn from use for any reason, AstraZeneca shall promptly notify MDCO of
such withdrawal and MDCO shall cooperate with AstraZeneca in effectuating any
such withdrawal. AstraZeneca shall reimburse MDCO for any reasonable and
documented out-of-pocket costs incurred by MDCO in connection with conducting
such withdrawal, except to the extent such withdrawal is attributable to (i) the
breach of this Agreement by MDCO or (ii) the negligence or intentional
misconduct of MDCO, in which event MDCO shall (A) bear its own costs in
connection with taking such actions and (B) reimburse AstraZeneca for any
reasonable and documented out-of-pocket costs incurred by AstraZeneca in
connection with conducting such withdrawal, in each case ((A) and (B)) to the
extent that such withdrawal is attributable to such breach, negligence or
intentional misconduct.


(g)Notwithstanding anything herein to the contrary, MDCO shall not be required
to use any Promotional Materials provided by AstraZeneca if MDCO reasonably and
in good faith believes that the use of such Promotional Materials in the
Promotion of the Product would violate Applicable Law

15


--------------------------------------------------------------------------------




or the MDCO Policies, provided, that MDCO promptly shall notify AstraZeneca of
such belief and the Parties shall promptly engage in good faith discussions to
attempt to resolve such situation; provided, further, that MDCO acknowledges and
agrees that it shall use the Promotional Materials identified on Exhibit G in
the Promotion of the Product.


4.6.Statements about the Product. MDCO shall make only such statements and
claims regarding the Product, including as to efficacy and safety, as are
consistent with the Product Labels and Inserts and the Promotional Materials.
MDCO shall not make any false or misleading statements or comments about the
Product, AstraZeneca, its Affiliates or any of AstraZeneca's employees,
competitors or other products; provided, that any statement or comment about the
Product made by MDCO that is contained in the Promotional Materials or Product
Labels and Inserts shall not be deemed to be false or misleading.


4.7.Requests for Medical Information.
 
(a)AstraZeneca shall have the exclusive right and responsibility to respond to
all PIRs received by the Sales Force or any MSL.


(b)MDCO shall use Commercially Reasonable Efforts to promptly communicate to the
AstraZeneca Information Center or Medical Resources Department all PIRs received
by MDCO by contacting the AstraZeneca Information Center at 800-236-9933 or
completing an electronic Web PIR Form at
https://submitpir.astrazeneca-us.com/welcome.asp, or such other website address
as AstraZeneca may designate from time to time. Alternately, MDCO may offer to
put the applicable Target Hospital Personnel in touch with the AstraZeneca
Virtual Scientific Exchange Center (VSEC) at [**].
 
(c)In connection with the performance of the MDCO Agreement Activities, MDCO
shall inform Target Hospitals that they may contact the AstraZeneca Virtual
Scientific Exchange Center (VSEC) at [**] regarding questions or requests for
medical information about the Product by telephone (in accordance with
AstraZeneca's Policy on Scientific Exchange). MDCO shall report any Product
Quality Complaints and Adverse Events in accordance with Section 9.1.


(d)By the thirtieth (30th) day after the end of each month during the Detailing
Term, AstraZeneca shall provide a written report to MDCO in an electronic format
reasonably acceptable to both Parties that contains a list of each PIR
communicated to AstraZeneca by MDCO to which AstraZeneca responded during such
month.


4.8.Compliance with Laws and Policies.


(a)MDCO shall perform the MDCO Agreement Activities and its other obligations
under this Agreement in strict compliance with (i) Applicable Law, (ii) the MDCO
Policies, and (iii) this Agreement.


(b)Without limiting the generality of Section 3.2, MDCO shall ensure that all
members of the Sales Force comply with the requirements set forth in Section
4.8(a). MDCO shall maintain a corporate compliance program that will include
compliance monitoring focused on specific risk areas, including off-label
promotion, fraud and abuse and false claims, to assess whether MDCO's policies
and procedures are being followed. Within thirty (30) days after the end of each
Contract Quarter during the Detailing Term, MDCO shall report to AstraZeneca all
allegations it has received or investigations it has commenced with respect to
the alleged failure by a member of the Sales Force to comply with the

16


--------------------------------------------------------------------------------




requirements set forth in Section 4.8(a) (or a statement that no such
allegations have been received or investigations commenced) and what action, if
any, was taken by MDCO as a result.


(c)MDCO shall maintain a corporate compliance program that shall include a
mechanism for its employees to report, anonymously if they choose, any concerns
about potential illegal activity with respect to the MDCO Agreement Activities
and MDCO shall investigate any such reports. Within thirty (30) days after the
end of each month during the Detailing Term and before reporting any such
activity to any Agency, unless MDCO concludes that doing so would violate
Applicable Law or would compromise MDCO's ability to complete an appropriate
investigation, MDCO shall notify AstraZeneca of the substance of any such report
that relates to the subject of this Agreement. MDCO shall in any case promptly
inform AstraZeneca of the result of the investigation and any action taken by
MDCO as a result thereof.
  
(d)MDCO shall report any material violation by any Representative of Applicable
Law in performing activities under this Agreement to AstraZeneca promptly after
MDCO learns of such violation.


(e)MDCO shall notify AstraZeneca in writing of any amendments to the MDCO
Policies as soon as practicable and, with respect to any amendment that would
cause the MDCO Policies to be less restrictive, in any material fashion, than
the MDCO Policies in effect as of the Effective Date, prior to the
implementation thereof. Prior to MDCO implementing any amendment that would
cause the MDCO Policies to be less restrictive, in any material fashion, than
the MDCO Policies in effect as of the Effective Date, the Parties shall
negotiate in good faith a mutually acceptable resolution with respect thereto;
provided, however, that in the event that the Parties are not able to agree upon
such a resolution within ten (10) business days after MDCO notifies AstraZeneca
of such amendment, AstraZeneca shall have the right to terminate this Agreement
immediately upon written notice to MDCO. No amendment to the MDCO Policies that
would cause them to be less restrictive, in any material fashion, than the MDCO
Policies in effect as of the Effective Date shall be effective for the purposes
of this Agreement unless and until the Parties agree upon a resolution with
respect thereto in accordance with this Section 4.8(e).


(f)Promptly after the Effective Date and annually thereafter during the term of
the AstraZeneca CIA, AstraZeneca shall deliver to MDCO a copy of a Third Party
Personnel Notification Letter substantially in the form of Schedule 4.8(f)(1).
In response to each such Third Party Personnel Notification Letter, MDCO shall
promptly deliver to AstraZeneca a Third Party Response Form substantially in the
form of Schedule 4.8(f)(2) that has been completed and executed by an authorized
officer of MDCO.


4.9.Sales Meetings. At any MDCO sales meetings at which Promotion strategies
relating to the Product are on the agenda prior to the meeting, MDCO shall
permit AstraZeneca personnel the opportunity to (a) attend such sales meetings
and (b) make a presentation, at AstraZeneca's expense.


4.10.Performance Reporting by MDCO.
  
(a)As soon as reasonably practicable, but in no event later than the thirtieth
(30th) day after the end of each calendar month during the Detailing Term, two
(2) representatives of MDCO and two (2) representatives of AstraZeneca shall
meet and MDCO shall provide an oral report to AstraZeneca, along with a written
report in a format reasonably acceptable to both Parties, containing the
following information with respect to such preceding calendar month:



17


--------------------------------------------------------------------------------




(i)the number of Details made by MDCO's Sales Force in the Territory during such
month;


(ii)self-reported protocol changes, formulary acceptance and general discharge
order status (which shall not include individual patient information); and


(iii)such other information as the Parties mutually reasonably deem necessary or
appropriate.


(b)As soon as reasonably practicable, but in no event later than the thirtieth
(30th) day after the end of each Contract Quarter during the Detailing Term,
MDCO shall provide a written report to AstraZeneca in an electronic format
reasonably acceptable to both Parties containing the following information with
respect to such preceding Contract Quarter:


(i)the name of each Target Hospital at which a Representative on the Sales Force
performed a Detail;


(ii)the name and professional designation of each Target Hospital Personnel with
prescribing authority to whom a Representative spoke about the Product; and


(iii)the Turnover and vacancy rate on the Sales Force.


4.11.Performance Reporting by AstraZeneca.
 
(a)As soon as reasonably practicable, but in no event later than the thirtieth
(30th) day after the end of each calendar month during the Detailing Term, two
(2) representatives of MDCO and two (2) representatives of AstraZeneca shall
meet and AstraZeneca shall provide an oral report to MDCO, along with a written
report in a format reasonably acceptable to both Parties, containing the
following information with respect to such preceding calendar month:


(i)the New to Brand Rxs for the Territory for such month (provided that New to
Brand Rxs may be reported to MDCO by IMS on behalf of AstraZeneca);


(ii)to the extent that AstraZeneca or a Third Party is Promoting the Product,
the number of details made by AstraZeneca's or the Third Party's sales force in
the Territory during such month; and


(iii)self-reported protocol changes, formulary acceptance and general discharge
order status (which shall not include individual patient information; and


(iv)such other information as the Parties mutually reasonably deem necessary or
appropriate.


(b)As soon as reasonably practicable, but in no event later than the thirtieth
(30th) day after the end of each Contract Quarter during the Detailing Term,
AstraZeneca shall provide a written report to MDCO in an electronic format
reasonably acceptable to both Parties containing the following information with
respect to such preceding Contract Quarter:


(i)the Product unit sales by AstraZeneca or any of its Affiliates to
distributors

18


--------------------------------------------------------------------------------




and other Third Parties in the Territory for such Contract Quarter; and


(ii)the New to Brand Rxs for the Territory for such Contract Quarter (provided
that New to Brand Rxs may be reported to MDCO by IMS on behalf of AstraZeneca).
 
4.12.Other Information. Each Party shall use Commercially Reasonable Efforts to
respond to any reasonable requests from the other Party made through the
Alliance Managers for other relevant data and information relating to this
Agreement, to the extent such information is tracked by such Party.


4.13.Information Technology. Subject to Section 4.5(c), MDCO shall have the sole
right and responsibility to determine and provide, at its expense, the
information technology systems to be employed by the Sales Force in the
performance of MDCO's responsibilities under this Agreement.


4.14.Orders for Product; Terms of Sale. AstraZeneca shall have the sole
responsibility and right to fill orders with respect to the Product. AstraZeneca
shall have the sole right and responsibility for establishing and modifying the
terms and conditions of the sale of the Product. MDCO shall not take orders for
the Product, but if for any reason MDCO should receive orders for the Product,
MDCO shall promptly forward such orders to AstraZeneca. AstraZeneca shall be
solely responsible for responding to requests from physicians for individual
patients who need the Product but are unable to afford it. If and when any such
request is received by MDCO from the Target Hospitals, MDCO shall forward such
request to AstraZeneca for processing in accordance with AstraZeneca's
procedures.


4.15.No Samples. The Parties acknowledge and agree that (a) AstraZeneca shall
not provide any samples of the Product to MDCO and (b) MDCO shall not distribute
any samples of the Product.


4.16.Cost of MDCO Agreement Activities. Subject to Sections 4.5, 5.2, 9.1, and
16.5, MDCO shall bear and be solely responsible for all costs and expenses
incurred by it in connection with the performance of the MDCO Agreement
Activities and its other obligations under this Agreement.


ARTICLE V - TRAINING


5.1.Training Programs.


(a)Prior to the Detailing Commencement Date, AstraZeneca and MDCO shall, in
accordance with the procedures set forth on Exhibit H, provide training to the
initial members of the Sales Force (including up to [**] Representatives and
[**] sales managers) and up to [**] of MDCO's sales trainers with respect to:
(i) disease state, (ii) Product knowledge, (iii) competitive product knowledge,
(iv) compliance with Applicable Law, (v) reporting of Adverse Events, Field
Alerts, Product Quality Complaints and PIRs in accordance with the terms hereof,
(vi) use of Promotional Materials and (vii) other information AstraZeneca deems
necessary or appropriate (collectively, the “Sales Force Training Matters”).


(b)After the Detailing Commencement Date, MDCO's trainers shall provide training
to any replacement members of the Sales Force with respect to the Sales Force
Training Matters in accordance with the procedures set forth on Exhibit H
applicable to Representatives.


(c)No Representative shall Promote the Product unless he or she demonstrates a
thorough knowledge of the Product and the Product's associated disease states by
(i) achieving a minimum score of [**] percent ([**]%) on a Product sales
orientation assessment test provided by AstraZeneca

19


--------------------------------------------------------------------------------




(after no more than two (2) attempts to achieve such score), and (ii)
satisfactorily completing a series of role-playing scenarios of a Detail of the
Product. MDCO shall maintain and make available upon request by AstraZeneca
records of such test results, including copies of the tests.
 
(d)If at any time during the Detailing Term AstraZeneca desires that the members
of the Sales Force receive training in addition to the training set forth in
Section 5.1(a) or (c) (e.g., refresher training, training on a new indication
for the Product or as a result of a change in the Product Labels and Inserts,
etc.), then MDCO shall, at MDCO's expense, be required to provide such training
to the members of the Sales Force; provided that (i) AstraZeneca may not require
such additional training more often than once per Contract Quarter and (ii) such
additional training shall be provided in conjunction with MDCO's scheduled
training program.


(e)MDCO shall not change any training materials provided by AstraZeneca in any
way and MDCO shall not use any training materials in connection with the Product
other than those provided by AstraZeneca.


5.2.Training Expenses. AstraZeneca, at its expense, shall provide MDCO with all
training materials to be used in connection with the training under Sections
5.1(a), (b) and (d). MDCO shall be solely responsible for the expenses incurred
by MDCO in connection with performing its obligations under Sections 5.1(a), (b)
and (d) (including the cost for MDCO's Representatives', sales trainers', sales
force managers' and other MDCO employees' travel, food and lodging for training
meetings). AstraZeneca shall be solely responsible for the costs of its own
personnel who provide the training pursuant to Sections 5.1(a), (b) and (d). For
the avoidance of doubt, any expenses for training requested by AstraZeneca in
addition to the training set forth in 5.1(a), (b) and (d) shall be borne by
AstraZeneca.


5.3.Return of Training Materials. If any member of the Sales Force leaves the
employ of MDCO or ceases to perform the MDCO Agreement Activities, MDCO shall
retrieve from such person all training materials provided by MDCO and shall
provide all such retrieved materials to the replacement member of the Sales
Force.


ARTICLE VI - RECORDS AND AUDITS


6.1.Records. MDCO shall keep, or shall cause to be kept, for a period of three
(3) years after the expiration or termination hereof or such longer period as
required by Applicable Law, complete and accurate books and records (financial
and otherwise) pertaining to the performance of its obligations hereunder,
including records of Detail performance and performance of Promotional
activities for products other than the Product by the Representatives on the
Sales Force.


6.2.Performance Audits. AstraZeneca, at its expense, shall have the right, no
more than once during any twelve (12)-consecutive month period during the
Detailing Term and a period of twelve (12) months thereafter, and no more than
once with respect to any period so examined, to have the books and records kept
by MDCO pursuant to Section 6.1 (and all related work papers and other
information and documents) examined by an independent accounting firm of
national standing reasonably acceptable to MDCO to verify the correctness or
completeness of any report made under this Agreement and compliance by MDCO with
its obligations under Section 4.1. Each Party shall cooperate with such
accounting firm's examination, and the results of any examination under this
Section 6.2 shall (a) state only whether there was a discrepancy in any report
and whether MDCO complied with its obligations under Section 4.1 and, if so, the
amount of such discrepancy or level of such non-compliance, (b) be made
available to both Parties and (c) be subject to Article XIII.

20


--------------------------------------------------------------------------------






6.3.Compliance Audits. MDCO shall maintain complete and accurate books and
records relating to its compliance with Applicable Law, the MDCO Policies and
the Compliance Provisions (AB/AC) (collectively, the “Compliance Records”) with
respect to its obligations under this Agreement for a period of five (5) years
after the period to which such records relate or such longer period as required
by Applicable Law, which Compliance Records shall include: (a) its policies and
procedures concerning compliance with Applicable Law, the MDCO Policies and the
Compliance Provisions (AB/AC) with respect to its obligations under this
Agreement, (b) records of any investigations and remedial and disciplinary
actions taken to address material violations of Applicable Law, the MDCO
Policies or the Compliance Provisions (AB/AC) with respect to its obligations
under this Agreement and (c) records of any payments made in connection with
this Agreement. Upon reasonable advance written notice to MDCO, AstraZeneca
shall be entitled, at its expense, to have access to and audit the Compliance
Records for a period of five (5) years after the period to which such records
relate or such longer period as required by Applicable Law. AstraZeneca may
exercise this audit right no more frequently than once during any twelve
(12)-consecutive month period; provided that if any audit by AstraZeneca under
this Section 6.3 reveals that MDCO (including through any MDCO Respective Party
Representative) is or was not in material compliance with Applicable Law, the
MDCO Policies or the Compliance Provisions (AB/AC) with respect to its
obligations under this Agreement, AstraZeneca shall have the right to conduct
such additional audits during such twelve (12)-consecutive month period as may
be reasonably required by AstraZeneca to determine whether MDCO has
appropriately remedied such non-compliance. If an audit under this Section 6.3
reveals an issue with respect to MDCO's (including through any other MDCO
Respective Party Representative) compliance with the Compliance Provisions
(AB/AC) or if AstraZeneca otherwise has reason to believe that MDCO (including
through any other MDCO Respective Party Representative) has breached or violated
any Compliance Provision, AstraZeneca shall have the right to suspend any
obligations on the part of AstraZeneca to make any payments to MDCO under this
Agreement while AstraZeneca conducts an audit in accordance with the procedures
set forth in this Section 6.3.


ARTICLE VII - PAYMENTS


7.1.Contract Quarter Detail Fee.
  
(a)With respect to Period 1, AstraZeneca shall pay to MDCO an amount equal to
two million five hundred thousand dollars ($2,500,000) within ten (10) days
after the receipt by AstraZeneca of all reports pursuant to Section 4.10 with
respect to such Period.


(b)Beginning with the Contract Quarter beginning July 1, 2012 and with respect
to each Contract Quarter thereafter during the Detailing Term, AstraZeneca shall
pay to MDCO three million seven hundred fifteen thousand dollars ($3,750,000)
(each, a “Contract Quarter Detail Fee”) within ten (10) days after the receipt
by AstraZeneca of all reports pursuant to Section 4.10 with respect to such
Contract Quarter.


7.2.Additional Payments7.2.    Additional Payments.


(a)Not later than [**], AstraZeneca shall pay to MDCO an additional amount with
respect to Period 2, as follows:



21


--------------------------------------------------------------------------------




If New to Brand Rxs for Period 2 are:
The payment amount shall be:
Equal to or greater than [**] but less than [**]
[**] dollars ($[**])
Equal to or greater than [**]
[**] dollars ($[**])



For clarity, AstraZeneca shall not pay any additional amount with respect to
Period 2 if New to Brand Rxs for Period 2 are less than [**].


(b)Not later than [**], AstraZeneca shall notify MDCO of the proposed NBRx
Target for Period 3 and provide MDCO with the opportunity to discuss such
proposed NBRx Target with AstraZeneca in good faith. Not later than [**],
AstraZeneca shall notify MDCO of the NBRx Target for Period 3. Not later than
[**], AstraZeneca shall pay to MDCO an additional amount with respect to Period
3, as follows:
If New to Brand Rxs for Period 3 are:
The payment amount shall be:
Equal to or greater than [**]% of the NBRx Target for Period 3 but less than
[**]% of the NBRx Target for Period 3
[**] dollars ($[**])
Equal to or greater than [**]% of the NBRx Target for Period 3 but less than the
NBRx Target for Period 3
[**] dollars ($[**])
Equal to or greater than the NBRx Target for Period 3
Five million dollars ($5,000,000)



For clarity, AstraZeneca shall not pay any additional amount with respect to
Period 3 if New to Brand Rxs for Period 3 are less than [**]% of the NBRx Target
for Period 3.


(c)Not later than [**] AstraZeneca shall notify MDCO of the proposed NBRx Target
for each of Period 4 and Period 5 and provide MDCO with the opportunity to
discuss such proposed NBRx Targets with AstraZeneca in good faith. Not later
than [**], AstraZeneca shall notify MDCO of the NBRx Target for each of Period 4
and Period 5.
 
(i)Not later than [**], AstraZeneca shall pay to MDCO an additional amount with
respect to Period 4, as follows:
If New to Brand Rxs for Period 4 are:
The payment amount shall be:
Equal to or greater than [**]% of the NBRx Target for Period 4 but less than
[**]% of the NBRx Target for Period 4
[**] dollars ($[**])
Equal to or greater than [**]% of the NBRx Target for Period 4 but less than the
NBRx Target for Period 4
[**] dollars ($[**])
Equal to or greater than the NBRx Target for Period 4
[**] dollars ($[**])



For clarity, AstraZeneca shall not pay any additional amount with respect to
Period 4 if New to Brand Rxs for Period 4 are less than [**]% of the NBRx Target
for Period 4.


(ii)Not later than [**], AstraZeneca shall pay to MDCO an additional amount with
respect to Period 5, if any, as follows:

22


--------------------------------------------------------------------------------




If New to Brand Rxs for Period 5 are:
The payment amount shall be:
Equal to or greater than [**]% of the NBRx Target for Period 5 but less than
[**]% of the NBRx Target for Period 5
[**] dollars ($[**])
Equal to or greater than [**]% of the NBRx Target for Period 5 but less than the
NBRx Target for Period 5
[**] dollars ($[**])
Equal to or greater than the NBRx Target for Period 5
[**] dollars ($[**])



For clarity, AstraZeneca shall not pay any additional amount with respect to
Period 5, if any, if New to Brand Rxs for Period 5 are less than [**]% of the
NBRx Target for Period 5.


(d)If applicable, not later than [**] AstraZeneca shall notify MDCO of the
proposed NBRx Target for each of Period 6 and Period 7 and provide MDCO with the
opportunity to discuss such proposed NBRx Targets with AstraZeneca in good
faith. Not later than [**], AstraZeneca shall notify MDCO of the NBRx Target for
each of Period 6 and Period 7.
 
(i)Not later than [**], AstraZeneca shall pay to MDCO an additional amount with
respect to Period 6, if any, as follows:
If New to Brand Rxs for Period 6 are:
The payment amount shall be:
Equal to or greater than [**]% of the NBRx Target for Period 6 but less than
[**]% of the NBRx Target for Period 6
[**] dollars ($[**])
Equal to or greater than [**]% of the NBRx Target for Period 6 but less than the
NBRx Target for Period 6
[**] dollars ($[**])
Equal to or greater than the NBRx Target for Period 6
[**] dollars ($[**])



For clarity, AstraZeneca shall not pay any additional amount with respect to
Period 6, if any, if New to Brand Rxs for Period 6 are less than [**]% of the
NBRx Target for Period 6.


(ii)Not later than [**], AstraZeneca shall pay to MDCO an additional amount with
respect to Period 7, if any, as follows:
If New to Brand Rxs for Period 7 are:
The payment amount shall be:
Equal to or greater than [**]% of the NBRx Target for Period 7 but less than
[**]% of the NBRx Target for Period 7
[**] dollars ($[**])
Equal to or greater than [**]% of the NBRx Target for Period 7 but less than the
NBRx Target for Period 7
[**] dollars ($[**])
Equal to or greater than the NBRx Target for Period 7
[**] dollars ($[**])



For clarity, AstraZeneca shall not pay any additional amount with respect to
Period 7, if any, if New to Brand Rxs for Period 7 are less than [**]% of the
NBRx Target for Period 7.



23


--------------------------------------------------------------------------------




(e)If applicable, not later than [**] AstraZeneca shall notify MDCO of the
proposed NBRx Target for Period 8 and provide MDCO with the opportunity to
discuss such proposed NBRx Target with AstraZeneca in good faith. Not later than
[**], AstraZeneca shall notify MDCO of NBRx Target for Period 8. Not later than
[**], AstraZeneca shall pay to MDCO an additional amount with respect to Period
8 if any, as follows:
If New to Brand Rxs for Period 8 are:
The payment amount shall be:
Equal to or greater than [**]% of the NBRx Target for Period 8 but less than
[**]% of the NBRx Target for Period 8
[**] dollars ($[**])
Equal to or greater than [**]% of the NBRx Target for Period 8 but less than the
NBRx Target for Period 8
[**] dollars ($[**])
Equal to or greater than the NBRx Target for Period 8
[**] dollars ($[**])



For clarity, AstraZeneca shall not pay any additional amount with respect to
Period 8, if any, if New to Brand Rxs for Period 8 are less than [**]% of the
NBRx Target for Period 8.


7.3.Payment Method. All amounts payable under this Agreement shall be paid in
U.S. dollars by electronic transfer in immediately available funds to an account
designated by the receiving Party. Any payments or portions thereof due
hereunder that are not paid on the date such payments are due under this
Agreement shall bear interest at a rate equal to the lesser of LIBOR and the
maximum rate permitted by Applicable Law, calculated on the number of days such
payment is delinquent, compounded monthly.


ARTICLE VIII - [INTENTIONALLY DELETED]


ARTICLE IX- ADVERSE REACTION REPORTING AND OTHER
REGULATORY MATTERS


9.1.Regulatory Reporting.


(a)AstraZeneca shall be solely responsible for the Product NDA during the
Detailing Term. Except to the extent required by Applicable Law, MDCO shall not
take any action concerning any application, registration, authorization or
approval under which the Product is sold.


(b)AstraZeneca shall be solely responsible for making all reports, submissions
and responses to Agencies concerning the Product, including reporting Adverse
Events and Field Alerts, each in compliance with Applicable Law; provided,
however, that MDCO shall have the right to make such other reports as are
necessary to comply with Applicable Law, at its sole expense; and provided
further that MDCO shall, to the extent not prohibited by Applicable Law,
promptly provide notice to AstraZeneca of any communications with or from any
Agency concerning the Product and shall attach copies of all such communications
to the notice sent pursuant to this Section 9.1(b). MDCO shall be responsible
for making any reports required by Applicable Law (including any laws in any
state, territory or possession in the Territory) with respect to reporting fees,
meals, educational items, payments and other items of value provided by or on
behalf of MDCO to any health care provider or similar Person relating to the
Product, including for the purpose of performing the MDCO Agreement Activities.
In addition, AstraZeneca shall be solely responsible for (i) taking all actions
and conducting all communication with all Third Parties with respect to the
Product, including responding to all Product Quality Complaints with respect
thereto, including complaints related to tampering or contamination and (ii)
investigating all Product Quality

24


--------------------------------------------------------------------------------




Complaints, Adverse Events, and Field Alerts with respect to the Product. Except
to the extent required by Applicable Law, neither MDCO nor its Representatives
shall make any statements, whether written or oral, to a Third Party regarding a
Product Quality Complaint, Adverse Event or Field Alert with respect to the
Product other than to inform the Third Party that information in respect thereof
has been or will be conveyed by MDCO to AstraZeneca. To the extent not
prohibited by Applicable Law, MDCO shall, at AstraZeneca's expense, cooperate
with all of AstraZeneca's reasonable requests and use its Commercially
Reasonable Efforts to assist AstraZeneca in connection with (x) preparing any
and all such reports to Agencies, (y) preparing and disseminating all such
communications to Third Parties, and (z) investigating and responding to any
Product Quality Complaint, Adverse Event or Field Alert related to the Product.


(c)Each Party shall comply with Applicable Law in connection with collection of
information regarding, and reporting of, Adverse Events.


(d)MDCO shall report to AstraZeneca within two (2) days from the time it, in
connection with the performance of the MDCO Agreement Activities, becomes aware
of an Adverse Event associated with the use of the Product (whether or not the
reported effect is (i) described in the full prescribing information or the
published literature with respect to the Product or (ii) determined to be
attributable to the Product) or information in or coming into its possession or
control concerning such Adverse Event, by contacting such number as AstraZeneca
may designate from time to time, which number as of the Effective Date shall be
[**].


(e)MDCO shall report to AstraZeneca within two (2) days of the time it, in
connection with the performance of the MDCO Agreement Activities, becomes aware
of any information that might necessitate the filing by AstraZeneca of a field
alert report, as required under 21 C.F.R. § 314.81(b)(1), as such regulation may
be amended from time to time (a “Field Alert”), by contacting such number as
AstraZeneca may designate from time to time, which number as of the Effective
Date shall be [**].


(f)MDCO shall report to AstraZeneca within two (2) days of the time it, in
connection with the performance of the MDCO Agreement Activities, becomes aware
of any Product Quality Complaint associated with the use of the Product, by
contacting such number as AstraZeneca may designate from time to time, which
number as of the Effective Date shall be [**].


(g)AstraZeneca shall provide adverse drug experience information regarding the
Product to MDCO to the extent such information is provided by AstraZeneca to its
representatives. In addition, AstraZeneca shall notify MDCO, as soon as
reasonably possible, of serious safety issues identified by AstraZeneca
associated with the use of the Product. AstraZeneca shall also notify MDCO
promptly of any formal communication received by AstraZeneca from the FDA
regarding any threatened or pending action that may affect the safety or
efficacy claims of the Product or the continued marketing of the Product.


(h)For the avoidance of doubt, for all purposes of this Section 9.1, MDCO shall
be deemed to be aware of reportable information at the time any member of the
Sales Force becomes aware of such information. MDCO shall put in place
procedures and protocols that shall be actively managed by MDCO to ensure that
all relevant information regarding the matters referred to in this Section 9.1
that come to the attention of any member of the Sales Force is promptly conveyed
to AstraZeneca so that MDCO can comply with its reporting obligations hereunder.


(i)As of the Effective Date, the number for members of the Sales Force to
directly contact AstraZeneca shall be AstraZeneca's Sales Support Line for
cardiovascular products at [**], which

25


--------------------------------------------------------------------------------




number may be updated by AstraZeneca upon notice to MDCO in writing from time to
time. In addition to the foregoing, members of the Sales Force may fax an
appropriate MDCO form to such facsimile number as AstraZeneca may provide to
MDCO in writing from time to time to report any information required to be
reported by MDCO under this Section 9.1.


9.2.Threatened Agency Action. Each Party shall promptly notify the other Party's
Regulatory Affairs Department contacts designated in writing by the other Party
of any information that such Party receives regarding any threatened or pending
action by an Agency that may affect the safety or efficacy claims of the Product
or the continued marketing and Promotion of the Product. Upon receipt of any
such information, AstraZeneca shall consider in good faith MDCO's comments with
respect to the appropriate action to be taken; provided, however, that nothing
herein shall restrict AstraZeneca's ability to make a timely report of such
matter to any Agency or take other action that it deems to be appropriate or
required by Applicable Law.
  
ARTICLE X - RETURNED/RECALLED PRODUCT


10.1.Returned Product. AstraZeneca shall have the sole responsibility and right
to accept returned Product. MDCO shall not solicit the return of any Product,
but if for any reason MDCO should receive any returned Product, MDCO shall
promptly notify AstraZeneca. At AstraZeneca's expense MDCO shall return to
AstraZeneca any Product returned to MDCO. MDCO may advise the customer who made
the return that the Product has been destroyed.


10.2.Recalled Product. AstraZeneca shall have the sole responsibility and right
to determine if any recall, withdrawal or other form of market action is
necessary with respect to the Product and shall be solely responsible for taking
all actions with respect to the recall, withdrawal or market action with respect
to the Product, and shall do so in accordance with Applicable Law.
  
ARTICLE XI- INDEPENDENT CONTRACTOR STATUS OF
COMPANY AND THE SALES FORCE


11.1.Independent Contractor Status. The status of each Party under this
Agreement shall be that of an independent contractor. Neither Party shall have
the right to enter into any agreements on behalf of the other Party, nor shall
it represent to any Person that it has any such right or authority. No member of
the Sales Force shall be or shall be considered to be an “employee” or “joint
employee” of AstraZeneca for any purpose. AstraZeneca shall not be responsible
for the control of any of MDCO's employees or contractors. MDCO shall be solely
responsible for determining all conditions of employment of the Sales Force.
MDCO shall be responsible for the means, manner, mode and methods of performing
the MDCO Agreement Activities hereunder, subject to the terms of this Agreement.


11.2.No AstraZeneca Benefits.


(a)MDCO acknowledges and agrees that no member of the Sales Force nor anyone
acting on its behalf shall receive any employee benefits of any kind from
AstraZeneca. In addition, MDCO (on behalf of itself and the members of the Sales
Force, and its other employees, agents and contractors) declines any offer now
or hereafter made to participate in any of AstraZeneca's benefit plans or
programs.


(b)The acknowledgment and declination set forth in Section 11.2(a) is intended
to apply even if AstraZeneca is determined to be a co-employer or common law or
statutory law employer of

26


--------------------------------------------------------------------------------




any of MDCO's employees, including the members of the Sales Force,
notwithstanding the Parties' express agreement to the contrary.


(c)AstraZeneca shall not maintain or procure any workers' compensation or
unemployment compensation insurance for or on behalf of the members of the
Sales. MDCO shall be solely responsible for paying all salaries, wages, benefits
and other compensation that the members of the Sales Force may be entitled to
receive in connection with the performance of the services hereunder. MDCO shall
likewise be liable for all taxes, excises, assessments and other charges levied
on MDCO or its Affiliates by any Agency on, or because of, the services to be
provided by MDCO under the terms of this Agreement.


(d)For all members of the Sales Force MDCO shall: (i) maintain all necessary
personnel and payroll records; (ii) calculate wages and withhold taxes and other
government mandated charges, taxes, deductions, and contributions, if any; (iii)
remit such taxes, insurance, deductions, contributions or charges to the
appropriate government entity; (iv) pay net wages and employee and other fringe
benefits, if any; and (v) provide workers' compensation and unemployment
insurance coverage in amounts as required by Applicable Law.


11.3.No Recruitment. During the Term and for a period of one (1) year
thereafter, neither Party nor its Affiliates shall actively recruit or solicit
any of the other Party's (or its Affiliates') sales force personnel (including
representatives and managers) who perform Promotional activities in connection
with the Product without the prior written consent of the other Party; provided,
that notwithstanding the foregoing, either Party and its Affiliates shall be
permitted to engage in general recruitment through advertisements or recruiting
through head-hunters so long as employees and personnel of the other Party are
not specifically targeted. Should either Party or its Affiliates actually hire
an employee of the other Party (or its Affiliates) who was solicited in
violation of the terms of this Section 11.3, then the hiring Party shall
promptly pay to the other Party the sum of [**] dollars ($[**]) as liquidated
damages for each occasion upon which the hiring Party or its Affiliates actually
hires an employee of the other Party who was solicited in violation of the terms
of this Section 11.3. The Parties agree that actual damages would be difficult
or impossible to calculate, that the liquidated damages set forth herein
represent a reasonable estimate of the monetary damage that will be suffered by
a Party for each violation of the terms of this Section 11.3, and that the
liquidated damages provision herein is not a penalty. If the time period
specified in this Section 11.3 should be adjudged unreasonable in any court or
dispute resolution proceeding, then the time period restriction shall be
reformed to the maximum time limitation permitted by Applicable Law.


ARTICLE XII- BUSINESS ETHICS


12.1.Business Ethics.. (x) MDCO agrees that, on behalf of itself and its
Respective Party Representatives, in connection with the matters that are the
subject of this Agreement and the performance of its obligations hereunder and
(y) AstraZeneca agrees that, on behalf of itself and its Respective Party
Representatives, in connection with the matters that are the subject of this
Agreement and the performance of its obligations hereunder and the development,
manufacture and commercialization of the Product in the Territory:


(a)its Respective Party Representatives shall comply with the Anti-Corruption
Laws and the Anti-Corruption Policies, and shall not take any action that will,
or would reasonably be expected to, cause (i) the other Party or its Affiliates
to be in violation of any such laws or policies or (ii) the performance by the
other Party or its Affiliates of their obligations under this Agreement to
violate any

27


--------------------------------------------------------------------------------




such laws or policies;


(b)its Respective Party Representatives shall not, directly or indirectly, pay,
offer or promise to pay, or authorize the payment of any money, or give, offer
or promise to give, or authorize the giving of anything else of value, to: (i)
any Government Official in order to influence official action; (ii) any Person
(whether or not a Government Official) (A) to influence such Person to act in
breach of a duty of good faith, impartiality or trust (“acting improperly”), (B)
to reward such Person for acting improperly, or (C) where such Person would be
acting improperly by receiving the money or other thing of value; or (iii) any
other Person while knowing or having reason to know that all or any portion of
the money or other thing of value will be paid, offered, promised or given to,
or will otherwise benefit, a Government Official in order to influence official
action for or against either Party in connection with the matters that are the
subject of this Agreement, or the performance of their respective obligations
under this Agreement or to any Person to influence such Person to act
improperly;
 
(c)its Respective Party Representatives shall not, directly or indirectly,
solicit, receive or agree to accept any payment of money or anything else of
value in violation of the Anti-Corruption Laws or the Anti-Corruption Policies;
and


(d)in the case of AstraZeneca and its Affiliates only, AstraZeneca shall cause
any Third Party engaged after the Effective Date to Promote the Product in the
Territory to comply with the provisions of this Section 12.1(a)-(c) mutatis
mutandis.


12.2.Compliance Program. Each Party shall maintain, implement and enforce an
Anti-Bribery Anti-Corruption compliance program to ensure compliance by its
Respective Party Representatives with the Compliance Provisions (AB/AC). In
addition, AstraZeneca shall cause any Third Party engaged after the Effective
Date to Promote the Product in the Territory to maintain, implement and enforce
an Anti-Bribery Anti-Corruption compliance program to ensure compliance mutatis
mutandis by such Third Party, its Affiliates, and its and their respective
officers, directors, employees, agents and representatives with the Compliance
Provisions (AB/AC).


12.3.Compliance Certificate. Each Party shall deliver to the other Party
annually a certificate executed by an authorized officer of the delivering
Party, substantially in the form of Exhibit I (Compliance Certificate),
certifying compliance by such Party and its other Respective Party
Representatives (and, in the case of any Third Party engaged after the Effective
Date by AstraZeneca pursuant to Section 3.1, such Third Party, its Affiliates,
and its and their respective officers, directors, employees, agents and
representatives) with the Compliance Provisions (AB/AC).


12.4.Obligation to Notify. To the extent not prohibited by Applicable Law, each
Party shall (a) promptly notify the other Party upon becoming aware of any
breach or violation by such Party (including through any of its Respective Party
Representatives or, in the case of any Third Party engaged after the Effective
Date by AstraZeneca pursuant to Section 3.1, such Third Party, its Affiliates,
and its and their respective officers, directors, employees, agents and
representatives) of any Compliance Provisions (AB/AC); and (b) if such Party
becomes aware that any of its or any of its Respective Party Representatives' or
Third Party's engaged after the Effective Date by AstraZeneca pursuant to
Section 3.1 officers, directors or employees becomes during the Term a
Government Official in a position to take or influence official action for or
against either Party in connection with the matters that are the subject of this
Agreement, or the performance of their respective obligations under this
Agreement, promptly notify the other Party and take such steps as the Parties
may reasonably agree to avoid a potential violation of the Anti-Corruption Laws
or a violation or breach of the Compliance Provisions (AB/AC).

28


--------------------------------------------------------------------------------






12.5.Breach by Respective Party Representative. Each Party shall be responsible
for any breach of the Compliance Provisions (AB/AC) by any other of its
Respective Party Representatives.


12.6.Termination for Non-Compliance. If either Party (including through any
Respective Party Representative) or any Third Party engaged by AstraZeneca
pursuant to Section 3.1 is in material breach or violation of any Compliance
Provision (AB/AC) or the Anti-Corruption Laws in the Territory, then (a) MDCO
(if the breaching party is AstraZeneca, an AstraZeneca Respective Party
Representative or a Third Party engaged after the Effective Date by AstraZeneca
pursuant to Section 3.1) or (b) AstraZeneca (if the breaching party is MDCO or a
MDCO Respective Party Representative) shall have the right, in addition to any
other rights or remedies under this Agreement or to which such Party may be
entitled in law or equity, to immediately terminate this Agreement in its
entirety upon written notice to the other Party.


12.7.Responsibility for Compliance. Each Party acknowledges and agrees that none
of the other Party, or any of its Affiliates or its or their respective
officers, directors, employees, agents and representatives, is authorized to
waive compliance with any of the Compliance Provisions (AB/AC) and that each
Party shall be solely responsible for its compliance with the Compliance
Provisions (AB/AC) and the Anti-Corruption Laws irrespective of any act or
omission of the other Party or any of its Affiliates or its or their respective
officers, directors, employees, agents and representatives.


12.8.Compliance With Anti-Corruption Policies. Each Party acknowledges and
agrees that the other Party's compliance with such other Party's Anti-Corruption
Policies as in effect as of the Effective Date shall be sufficient to constitute
compliance by such other Party with each covenant of this Agreement concerning
the Anti-Corruption Policies.


ARTICLE XIII- CONFIDENTIALITY


13.1.Confidential Information.


(a)Except to the extent permitted by this Agreement and subject to the
provisions of Sections 13.2, 13.3, and 13.4, at all times during the Term and
for [**] years following the expiration or termination hereof, the Receiving
Party (i) shall keep completely confidential and shall not publish or otherwise
disclose any Promotional Confidential Information furnished to it by the
Disclosing Party, except to those officers, directors, employees,
representatives or consultants of the Receiving Party and its Affiliates who
have a need to know such information to perform the Receiving Party's
obligations hereunder or to Promote pharmaceutical products by or on behalf of
the Receiving Party (and who shall be advised of the Receiving Party's
obligations hereunder and who are bound by confidentiality obligations with
respect to such Promotional Confidential Information no less onerous than those
set forth in this Agreement) (collectively, “Promotional Recipients”) and (ii)
shall not use any Promotional Confidential Information of the Disclosing Party
directly or indirectly for any purpose other than performing its obligations
hereunder or otherwise in connection with the Promotion of pharmaceutical
products by or on behalf of the Receiving Party.


(b)Except to the extent permitted by this Agreement and subject to the
provisions of Sections 13.2, 13.3, and 13.4, at all times during the Term and
for [**] years following the expiration or termination hereof, the Receiving
Party (i) shall keep completely confidential and shall not publish or otherwise
disclose any Collaboration Confidential Information furnished to it by the
Disclosing Party, except to those officers, directors, employees,
representatives or consultants of the Receiving Party and its Affiliates who
have a need to know such information to perform the Receiving Party's
obligations under

29


--------------------------------------------------------------------------------




Article II (and who shall be advised of the Receiving Party's obligations
hereunder and who are bound by confidentiality obligations with respect to such
Collaboration Confidential Information no less onerous than those set forth in
this Agreement) (collectively, “Collaboration Recipients”) and (ii) shall not
use any Collaboration Confidential Information of the Disclosing Party directly
or indirectly for any purpose other than performing its obligations under
Article II.


(c)The Receiving Party shall be jointly and severally liable for any breach by
any of its Promotional Recipients or Collaboration Recipients of the
restrictions set forth in this Agreement.


13.2.Exceptions to Confidentiality. The Receiving Party's obligations set forth
in this Agreement shall not extend to any Confidential Information of the
Disclosing Party:


(a)that is or hereafter becomes part of the public domain by public use,
publication, general knowledge or the like through no wrongful act, fault or
negligence on the part of a Receiving Party or its Recipients;


(b)that is received from a Third Party without restriction and without breach of
any obligation of confidentiality between such Third Party and the Disclosing
Party, except in the case of MDCO as the Receiving Party, with respect to any
Promotional Confidential Information that relates to the Product and was
received by MDCO or any of its Affiliates in connection with MDCO's performance
of its obligations under this Agreement;
 
(c)that the Receiving Party can demonstrate by competent evidence was already in
its possession without any limitation on use or disclosure prior to its receipt
from the Disclosing Party, except, in the case of MDCO as the Receiving Party,
with respect to any Promotional Confidential Information that relates to the
Product and came into the possession of MDCO or any of its Affiliates in
connection with MDCO's performance of its obligations under this Agreement;


(d)that is generally made available to Third Parties by the Disclosing Party
without restriction on disclosure; or


(e)that the Receiving Party can demonstrate by competent evidence was
independently developed by the Receiving Party without the aid, use or
application of any Confidential Information of the Disclosing Party, except, in
the case of MDCO as the Receiving Party, with respect to any Promotional
Confidential Information that relates to the Product and was developed by MDCO
or any of its Affiliates in connection with MDCO's performance of its
obligations under this Agreement.


13.3.Residual Knowledge and Inadvertent Disclosure. The Disclosing Party
understands and acknowledges that the Receiving Party has and may have present
or future initiatives or opportunities involving similar products, programs,
technologies or processes that may compete with a product, program, technology
or process of the Disclosing Party. Except as otherwise provided in Section 13.1
and in Section 4.1(c), the Disclosing Party acknowledges and agrees that nothing
in this Agreement will be construed as a representation, warranty, covenant or
inference that the Receiving Party will not itself develop, manufacture or
market or enter into business relationships with one or more Third Parties to
develop, manufacture or market products, programs, technologies or processes
that are similar to or that may compete with any product, program, technology or
process of the Disclosing Party (an “Independent Program”), provided that the
Receiving Party shall not use or disclose the Disclosing Party's Confidential
Information in breach of this Agreement. Anything to the contrary
notwithstanding, it shall not be a breach of this Agreement for an officer,
director, employee, consultant or advisor of the Receiving Party

30


--------------------------------------------------------------------------------




or its Affiliates to use his or her Residual Knowledge while performing services
for the Receiving Party or such Affiliate where such use cannot reasonably be
avoided due to the nature of such officer's, director's, employee's,
consultant's or advisor's duties to the Receiving Party or such Affiliate, and
provided that the Residual Knowledge was not intentionally memorized and is not
knowingly and intentionally used to advance an Independent Program. “Residual
Knowledge” means knowledge, techniques, experience and know-how that are
Confidential Information of the Disclosing Party and retained in the unaided
memory of an officer, director, employee, consultant or advisor of the Receiving
Party or its Affiliate after he or she had access to the Disclosing Party's
Confidential Information.


13.4.Authorized Disclosure. Each Party and its Recipients may disclose
Confidential Information to the extent that such disclosure is:


(a)made in response to a valid order of a court of competent jurisdiction or
other Agency of a country or any political subdivision thereof of competent
jurisdiction; provided, however, that the Receiving Party shall first have given
notice to the Disclosing Party and given the Disclosing Party a reasonable
opportunity to quash such order or to obtain a protective order requiring that
the Confidential Information or documents that are the subject of such order be
held in confidence by such court or Agency or, if disclosed, be used only for
the purposes for which the order was issued; and provided further that if a
disclosure order is not quashed or a protective order is not obtained, the
Confidential Information disclosed in response to such court or governmental
order shall be limited to that information that is legally required to be
disclosed in such response to such court or governmental order; or


(b)otherwise required by Applicable Law or the requirements of a national
securities exchange or another similar regulatory body, with the Receiving Party
providing prior written notice thereof to the Disclosing Party and a reasonable
opportunity for the Disclosing Party to review and comment on such required
disclosure and propose that portions be subject to a request for confidential
treatment thereof or a protective order therefor prior to making such disclosure
and the Receiving Party using reasonable efforts to secure confidential
treatment or any other applicable protection for the portions of the
Confidential Information that the Disclosing Party requests be redacted.


13.5.Notification. The Receiving Party shall notify the Disclosing Party
promptly, and cooperate with the Disclosing Party as the Disclosing Party may
reasonably request, upon the Receiving Party's discovery of any loss or
compromise of the Disclosing Party's Confidential Information.


13.6.Return or Destruction of Confidential Information. Upon the expiration or
earlier termination of this Agreement or a written request by the Disclosing
Party, whichever occurs first (1st), the Receiving Party shall (a) destroy all
tangible embodiments of Confidential Information of the Disclosing Party,
including any and all copies thereof, and those portions of any documents,
memoranda, notes, studies and analyses prepared by the Receiving Party or its
Recipients that contain, incorporate or are derived from such Confidential
Information and provide written certification of such destruction to the
Disclosing Party in a form reasonably acceptable to the Disclosing Party;
provided that the legal department of the Receiving Party shall have the right
to retain one (1) copy of any such tangible embodiments for archival purposes,
and (b) promptly cease, and shall cause its Recipients to cease, use of such
Confidential Information as well as any information or materials that contain,
incorporate or are derived from such Confidential Information.


13.7.Remedies. Each Party acknowledges that the failure by the Receiving Party
or any of its Recipients to comply with any of the provisions of this Article
XIII will result in irreparable injury and

31


--------------------------------------------------------------------------------




continuing damage to the Disclosing Party for which there will be no adequate
remedy at law and that, in the event of a failure of the Receiving Party or any
such Recipient so to comply, the Disclosing Party shall be entitled to such
preliminary and permanent injunctive relief as may be necessary to ensure
compliance with all the provisions of this Article XIII without having to prove
actual damages or to post a bond. The Disclosing Party shall also be entitled to
an equitable accounting of all earnings, profits and other benefits arising from
any such violation, which rights shall be cumulative and in addition to any
other rights or remedies to which the Disclosing Party may be entitled in law or
equity.


13.8.Press Release. Except as otherwise provided herein, each Party shall
maintain the confidentiality of all provisions of this Agreement and this
Agreement itself and, without the prior written consent of the other Party,
neither Party shall make any press release or other public announcement of or
otherwise disclose to any Third Party this Agreement or any of its provisions or
the transactions contemplated hereby or in the case of MDCO anything relating to
the Product. Notwithstanding the foregoing, in the event that either Party is
required by Applicable Law or the requirements of a national securities exchange
or another similar regulatory body to disclose this Agreement, in whole or in
part, such Party shall provide prior written notice thereof to the other Party
and a reasonable opportunity for such other Party to review and comment on such
required disclosure and propose that portions be subject to a request for
confidential treatment thereof or a protective order therefor prior to making
such disclosure and the Party required to make such disclosure shall use
Commercially Reasonable Efforts to secure confidential treatment or any other
applicable protection for the portions of the Agreement that the other Party
suggested should be redacted.


ARTICLE XIV - TRADEMARKS AND OTHER RIGHTS


14.1.Product Trademarks.
  
(a)MDCO shall Promote the Product only under the Product Trademarks. For
clarity, any incidental use of another Trademark in connection with the
performance of the MDCO Agreement Activities (e.g., a Trademark that is not a
Product Trademark on a Representative's business card, necktie, etc.) shall not
be deemed to constitute a breach of this Section 14.1(a).


(b)AstraZeneca hereby grants MDCO a non-exclusive, royalty free license (without
the right to grant sublicenses) to use the Product Trademarks and Product
Copyrights solely for purposes of satisfying its obligations hereunder, which
license shall terminate upon the expiration or earlier termination of this
Agreement for any reason.


14.2.No Ownership or Rights in the Product Trademarks or Copyrights.


(a)Except as expressly set forth in Section 14.1, nothing in this Agreement
shall give MDCO any rights, title or interest in and to the Product Copyrights,
the Product Trademarks, or any other Trademarks that AstraZeneca, AstraZeneca
PLC or their respective Affiliates, as the case may be, own, license or
maintain. MDCO acknowledges and agrees that AstraZeneca PLC or its Affiliates,
as the case may be, are (as between the Parties) the owners of all rights, title
and interest in and to the Product Trademarks and the Product Copyrights,
including any form or embodiment thereof, and the goodwill now and hereafter
associated therewith.


(b)MDCO shall not, and shall not knowingly cause or assist another Person to,
contest or dispute the validity of, the exclusive rights of AstraZeneca,
AstraZeneca PLC or their respective Affiliates, as the case may be, in and to
the Product Trademarks or the Product Copyrights, or any part

32


--------------------------------------------------------------------------------




thereof, or the registrations thereof. If MDCO at any time contests or disputes,
or knowingly causes another Person to contest or dispute, the validity of the
Product Trademarks or the Product Copyrights, AstraZeneca shall have the right
to terminate this Agreement immediately on written notice to MDCO.


(c)MDCO acknowledges that all use of the Product Trademarks and the Product
Copyrights by or on behalf of MDCO shall inure to the benefit of AstraZeneca,
AstraZeneca PLC or their respective Affiliates, as the case may be. MDCO shall
not be entitled to any compensation for any increase in the value of the Product
Trademarks or the Product Copyrights or in the goodwill associated therewith.


14.3.Trademark and Copyright Maintenance. MDCO shall not undertake any action to
register or renew any of the Product Trademarks or the Product Copyrights (or
any derivative thereof) or to defend against or pursue an infringement claim
based on or relating to any of the Product Trademarks or the Product Copyrights.
If a registration or renewal of any of the Product Trademarks or the Product
Copyrights (or any derivative thereof) is secured by MDCO, whether or not in its
name, such registration or renewal, as the case may be, shall be effected solely
for the benefit of AstraZeneca and AstraZeneca PLC. Upon termination of this
Agreement or upon the earlier request of AstraZeneca, any such registrations or
renewals (or any pending application therefor) shall either be assigned to
AstraZeneca or AstraZeneca PLC, or surrendered by MDCO for cancellation, as
AstraZeneca shall direct in writing. MDCO shall voluntarily file with the
appropriate Agencies any statement required in connection with such assignment,
surrender or cancellation.


14.4.Trademark or Copyright Infringement. MDCO shall use its Commercially
Reasonable Efforts to promptly advise AstraZeneca of all cases of actual or
potential infringement of the Product Trademarks or Product Copyrights that come
to MDCO's attention in connection with performing the MDCO Agreement Activities
in the Territory and shall render, at AstraZeneca's expense, such assistance
reasonably requested in writing in connection with any action taken by
AstraZeneca. AstraZeneca shall have sole control of such action and shall have
the right to retain any and all proceeds therefrom.
  
14.5.Other Rights.


(a)As between the Parties, AstraZeneca shall own all rights, title and interest
in and to (i) the Product, (ii) the Product Know-how, including any and all
Product Know-how developed by either Party in the course of performing its
obligations under this Agreement or Product Know-how jointly developed by the
Parties, and (iii) any Other Know-how developed by AstraZeneca in the course of
performing its obligations under this Agreement.


(b)As between the Parties, MDCO shall own all rights, title and interest in and
to any Other Know-how developed by MDCO in the course of performing its
obligations under this Agreement.
 
(c)As between the Parties, and notwithstanding the generality of the foregoing,
MDCO shall own all rights, title and interest in and to any MDCO Promotion
Know-how.


ARTICLE XV- WARRANTIES; INDEMNITIES; INSURANCE


15.1.Representations, Warranties and Covenants.


(a)Each Party represents and warrants to the other Party as of the Effective
Date as follows: (i) it is a duly organized and validly existing corporation or
limited partnership under the laws of

33


--------------------------------------------------------------------------------




its jurisdiction of incorporation or formation; (ii) it has full corporate or
partnership power and authority and has taken all corporate or partnership
action necessary to enter into and perform this Agreement; (iii) the execution
and delivery of this Agreement and the performance of its obligations hereunder
do not (A) violate, conflict with, or constitute a default or require any
consent under its charter or similar organization document, its by-laws or
partnership agreement, or the terms or provisions of any material agreement or
other instrument to which it is a party or by which it is bound, or any order,
award, judgment or decree to which it is a party or by which it is bound, or (B)
require the consent of, or notice to, any Person or the authorization of (by
notice or otherwise) any Agency; and (iv) this Agreement is its legal, valid and
binding obligation, enforceable against it in accordance with the terms and
conditions hereof, subject to the effects of bankruptcy, insolvency or other
laws of general application affecting the enforcement of creditor rights and
judicial principles affecting the availability of specific performance and
general principles of equity, whether enforceability is considered in a
proceeding at law or equity. Each Party covenants to the other Party that it
will not enter into any material agreement or other instrument that would
conflict with its obligations under this Agreement.


(b)Each Party represents and warrants to the other Party that it has not been
debarred and is not subject to debarment and that it shall not use in any
capacity, in connection with the services to be performed under this Agreement,
any Person who has been debarred pursuant to Section 306 of the Act or who is
the subject of a conviction described in such section. Each Party shall notify
the other Party in writing promptly if it (or, in MDCO's case, any member of the
Sales Force) is debarred or is the subject of a conviction described in Section
306 of the Act, or if any action, suit, claim, investigation, or legal or
administrative proceeding is pending or, to the best of such Party's knowledge,
is threatened, relating to the debarment or conviction of such Party (or, in
MDCO's case, any member of the Sales Force).


(c)AstraZeneca represents, warrants and covenants to MDCO that (i) the NBRx
Target with respect to each Period, shall be equal to, or less than, the target
number of New to Brand Rxs for the Territory established by AstraZeneca for use
in determining incentive compensation for AstraZeneca's Brilinta brand team for
such Period and (ii) if and to the extent that AstraZeneca decreases such target
number of New to Brand Rxs from the number provided by AstraZeneca to MDCO
pursuant to Section 7.2, AstraZeneca shall promptly notify MDCO in writing.


(d)AstraZeneca shall, at its sole cost and expense, have the sole responsibility
for the manufacture and supply of the Product in the Territory. AstraZeneca
shall use Commercially Reasonable Efforts to manufacture or have manufactured
and to supply or have supplied the quantities of the Product required to meet
market demand in the Territory during the Term.


15.2.Indemnification by AstraZeneca. Subject to the procedures set forth in
Section 15.4, AstraZeneca shall indemnify MDCO, its Affiliates and its and their
respective directors, officers, employees and agents (the “MDCO Indemnitees”),
and defend and save each of them harmless, from and against any and all claims,
lawsuits, losses, damages, liabilities, penalties, costs and expenses (including
reasonable attorneys' fees and disbursements) (collectively, “Losses”) incurred
by any of them in connection with, arising from or occurring as a result of (a)
any and all suits, investigations, claims or demands of Third Parties
(collectively, “Third Party Claims”) in connection with, arising from or
occurring as a result of (i) the breach by AstraZeneca of any of its obligations
under this Agreement, including any violation of Applicable Law by AstraZeneca,
(ii) the breach or inaccuracy of any representation or warranty made by
AstraZeneca in this Agreement, (iii) the negligence or intentional misconduct of
any AstraZeneca Indemnitees in connection with the performance of AstraZeneca's
obligations under this Agreement, (iv) the use by MDCO of the Promotional
Materials in accordance with the terms of this Agreement, (v) any actual or
alleged infringement or misappropriation of any Third Party

34


--------------------------------------------------------------------------------




intellectual property arising from the Promotion of the Product in the Territory
by MDCO in accordance with this Agreement, (vi) any agreement between
AstraZeneca and any Third Party, or (vii) the manufacture, packaging,
distribution, sale, recall, or use of the Product, including any death, personal
injury or other product liability arising out of or related to the Product, or
(b) the enforcement by MDCO of its rights under this Section 15.2, in each case
except for those Losses for which MDCO has an obligation to indemnify
AstraZeneca pursuant to Section 15.3, as to which Losses each Party shall
indemnify the other to the extent of its respective liability for such Losses.


15.3.Indemnification by MDCO. Subject to the procedures set forth in Section
15.4, MDCO shall indemnify AstraZeneca, its Affiliates and its and their
respective directors, officers, employees and agents (the “AstraZeneca
Indemnitees”), and defend and save each of them harmless, from and against any
and all Losses incurred by any of them in connection with, arising from or
occurring as a result of (a) any and all Third Party Claims in connection with,
arising from or occurring as a result of (i) the breach by MDCO of any of its
obligations under this Agreement, including any violation of Applicable Law by
MDCO, (ii) the breach or inaccuracy of any representation or warranty made by
MDCO in this Agreement, (iii) any claim or assertion that any Representative or
other Person who is employed by MDCO is an employee of AstraZeneca, (iv) any
agreement between MDCO and any Third Party, or (v) the negligence or intentional
misconduct of any MDCO Indemnitees in connection with the performance of MDCO's
obligations under this Agreement, or (b) the enforcement by AstraZeneca of its
rights under this Section 15.3, in each case except for those Losses for which
AstraZeneca has an obligation to indemnify MDCO pursuant to Section 15.2, as to
which Losses each Party shall indemnify the other to the extent of its
respective liability for such Losses.


15.4.Indemnification Procedure.


(a)Notice of Claim. All indemnification claims in respect of an AstraZeneca
Indemnitee or a MDCO Indemnitee shall be made solely by AstraZeneca or MDCO, as
applicable (each of AstraZeneca or MDCO in such capacity, the “Indemnified
Party”). The Indemnified Party shall give the Party from whom indemnity is being
sought (the “Indemnifying Party”) prompt written notice (an “Indemnification
Claim Notice”) of any claim of Loss or discovery of facts upon which such
Indemnified Party intends to base a request for indemnification under Section
15.2 or Section 15.3, but in no event shall the Indemnifying Party be liable for
any Losses that result from any delay in providing such notice. Each
Indemnification Claim Notice shall contain a description of the claim and the
nature and amount of such Loss (to the extent that the nature and amount of such
Loss are known at such time). The Indemnified Party shall furnish promptly to
the Indemnifying Party copies of all papers and official documents received in
respect of any Losses.
  
(b)Third Party Claims. The obligations of an Indemnifying Party under this
Article XV with respect to Losses arising from a Third Party Claim (which, for
purposes of indemnification claims under Section 15.3(a)(iii), shall include
employees of MDCO) that are subject to indemnification as provided for in
Section 15.2 or 15.3 shall be governed by and be contingent upon the following
terms and conditions:
(i)Control of Defense. At its option, the Indemnifying Party may assume the
defense of any Third Party Claim by giving written notice to the Indemnified
Party within fourteen (14) days after the Indemnifying Party's receipt of an
Indemnification Claim Notice. The assumption of the defense of a Third Party
Claim by the Indemnifying Party shall not be construed as an acknowledgment that
the Indemnifying Party is liable to indemnify any MDCO Indemnitee or AstraZeneca
Indemnitee, as applicable, in respect of the Third Party Claim, nor shall it
constitute a waiver by the Indemnifying Party of any defenses it may assert
against any claim for indemnification by any MDCO Indemnitee or

35


--------------------------------------------------------------------------------




AstraZeneca Indemnitee, as applicable. Upon assuming the defense of a Third
Party Claim, the Indemnifying Party may appoint as lead counsel in the defense
of such Third Party Claim any legal counsel selected by the Indemnifying Party,
which shall be reasonably acceptable to the Indemnified Party. In the event the
Indemnifying Party assumes the defense of a Third Party Claim, to the extent
legally permissible, the Indemnified Party shall promptly deliver to the
Indemnifying Party all original notices and documents (including court papers)
received by any MDCO Indemnitee or AstraZeneca Indemnitee, as applicable, in
connection with the Third Party Claim. Subject to clause (ii) below, if the
Indemnifying Party assumes the defense of a Third Party Claim, the Indemnifying
Party shall not be liable to the Indemnified Party for any legal expenses
subsequently incurred by such Indemnified Party in connection with the analysis,
defense or settlement of the Third Party Claim. In the event that it is
ultimately determined that the Indemnifying Party is not obligated to indemnify,
defend or hold harmless a MDCO Indemnitee or AstraZeneca Indemnitee, as
applicable, from and against the Third Party Claim, the Indemnified Party shall
reimburse the Indemnifying Party for any and all costs and expenses (including
attorneys' fees and costs of suit) and any Losses incurred by the Indemnifying
Party in its defense of the Third Party Claim with respect to such MDCO
Indemnitee or AstraZeneca Indemnitee, as applicable.


(ii)Right to Participate in Defense. Without limiting Section 15.4(b)(i), any
Indemnified Party shall be entitled to participate in, but not control, the
defense of such Third Party Claim and to employ counsel of its choice for such
purpose; provided, however, that such employment shall be at the Indemnified
Party's own expense unless (A) the employment thereof has been specifically
authorized by the Indemnifying Party in writing, (B) the Indemnifying Party has
failed to assume the defense and employ counsel in accordance with Section
15.4(b)(i) (in which case the Indemnified Party shall control the defense) or
(C) the interests of the Indemnified Party and the Indemnifying Party with
respect to such Third Party Claim are sufficiently adverse to prohibit the
representation by the same counsel of both Parties under Applicable Law, ethical
rules or equitable principles.


(iii)Settlement. With respect to any Losses relating solely to the payment of
money damages in connection with a Third Party Claim and that will not result in
the Indemnified Party's or any AstraZeneca Indemnitee's or MDCO Indemnitee's, as
applicable, becoming subject to injunctive or other relief or otherwise
adversely affect the business of the Indemnified Party in any manner, and as to
which the Indemnifying Party shall have acknowledged in writing the obligation
to indemnify the MDCO Indemnitee or AstraZeneca Indemnitee, as applicable, the
Indemnifying Party shall have the sole right to consent to the entry of any
judgment, enter into any settlement or otherwise dispose of such Loss, on such
terms as the Indemnifying Party, in its sole discretion, shall deem appropriate.
With respect to all other Losses in connection with Third Party Claims, where
the Indemnifying Party has assumed the defense of the Third Party Claim in
accordance with Section 15.4(b)(i), the Indemnifying Party shall have authority
to consent to the entry of any judgment, enter into any settlement or otherwise
dispose of such Loss provided that it obtains the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld or delayed).
The Indemnifying Party shall not be liable for any settlement or other
disposition of a Loss by an Indemnified Party or any AstraZeneca Indemnitee or
MDCO Indemnitee, as applicable, that is reached without the written consent of
the Indemnifying Party. Regardless of whether the Indemnifying Party chooses to
defend or prosecute any Third Party Claim, no Indemnified Party nor any
AstraZeneca Indemnitee or MDCO Indemnitee, as applicable, shall admit any
liability with respect to, or settle, compromise or discharge, any Third Party
Claim without the prior written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld or delayed).


(iv)Cooperation. If the Indemnifying Party chooses to defend or prosecute any
Third Party Claim, the Indemnified Party and each AstraZeneca Indemnitee or MDCO
Indemnitee, as applicable, shall cooperate in the defense or prosecution thereof
and shall furnish such records,

36


--------------------------------------------------------------------------------




information and testimony, provide such witnesses and attend such conferences,
discovery proceedings, hearings, trials and appeals as may be reasonably
requested in connection therewith. Such cooperation shall include access during
normal business hours afforded to the Indemnifying Party to, and reasonable
retention by the MDCO Indemnitee or AstraZeneca Indemnitee, as applicable, of,
records and information that are reasonably relevant to such Third Party Claim,
and making employees and agents available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder, and the Indemnifying Party shall reimburse the Indemnified Party for
all its reasonable out-of-pocket expenses in connection therewith.


(v)Expenses. Notwithstanding Section 4.16, except as provided above in this
Section 15, the reasonable and verifiable costs and expenses, including fees and
disbursements of counsel, incurred by the Indemnified Party in connection with
any Third Party Claim shall be reimbursed on a Contract Quarter basis in arrears
by the Indemnifying Party, without prejudice to the Indemnifying Party's right
to contest the MDCO Indemnitee's or AstraZeneca Indemnitee's, as applicable,
right to indemnification and subject to refund in the event the Indemnifying
Party is ultimately held not to be obligated to indemnify the MDCO Indemnitee or
AstraZeneca Indemnitee, as applicable.


15.5.Limitation on Damages. EXCEPT WITH RESPECT TO GROSS NEGLIGENCE OR
INTENTIONAL MISCONDUCT, MDCO'S MAXIMUM LIABILITY TO ASTRAZENECA UNDER THIS
AGREEMENT SHALL NOT EXCEED TWENTY MILLION DOLLARS ($20,000,000).


15.6.Limitation on Liability. EXCEPT WITH RESPECT TO GROSS NEGLIGENCE OR
INTENTIONAL MISCONDUCT, NEITHER PARTY NOR ANY OF ITS AFFILIATES SHALL BE LIABLE
FOR SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, OR FOR
LOST PROFITS, WHETHER IN CONTRACT, WARRANTY, NEGLIGENCE, TORT, STRICT LIABILITY
OR OTHERWISE, ARISING OUT OF ANY BREACH OF OR FAILURE TO PERFORM ANY OF THE
PROVISIONS OF THIS AGREEMENT. NOTHING IN THIS SECTION 15.6 IS INTENDED TO LIMIT
OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY PURSUANT
TO SECTION 15.2 OR 15.3 WITH RESPECT TO THIRD PARTY CLAIMS.


15.7.Insurance. Each Party shall at all times maintain insurance policies or
self-insurance in such amounts and with such scope of coverage as are normal and
customary in the pharmaceutical industry for a Person of comparable size and
engaged in activities comparable to the activities in which such Party engages
hereunder. If requested by the other Party, the insured Party shall furnish a
Certificate of Insurance or other reasonable proof of coverage (which may be a
certificate or other evidence issued by a Party under a program of
self-insurance) evidencing the requisite coverage required under this Section
15.7 during the Term.


ARTICLE XVI - TERM AND TERMINATION


16.1.Term. The initial term of this Agreement shall commence on the Effective
Date and conclude on June 30, 2016 (“Initial Term”) unless earlier terminated
pursuant to this Article XVI. The Initial Term may be extended for successive
twelve- (12-) consecutive month periods (each, a “Renewal Term”) (unless earlier
terminated pursuant to this Article XVI) only if the Parties agree in writing
not less than ninety (90) days prior to the end of the Initial Term or the
then-current Renewal Term.


16.2.Termination. This Agreement may be terminated as follows:



37


--------------------------------------------------------------------------------




(a)By either Party:


(i)in the event of a material breach of this Agreement by the other Party (other
than those breaches and events described in Sections 12.6, 16.2(b), 16.2(c) or
16.2(d), which shall be governed exclusively by Sections 12.6, 16.2(b), 16.2(c)
or 16.2(d)), which breach remains uncured forty five (45) days after written
notice is given to the breaching Party specifying in reasonable detail the
nature of the breach, requiring the breaching Party to cure such breach and
stating its intention if such breach is not cured to terminate this Agreement;


(ii)immediately on written notice if the other Party shall file in any court or
Agency, pursuant to any statute or regulation of any state or country, a
petition in bankruptcy or insolvency or for reorganization or for an arrangement
or for the appointment of a receiver or trustee of the other Party or of its
assets, or if the other Party proposes a written agreement of composition or
extension of its debts, or if the other Party shall be served with an
involuntary petition against it, filed in any insolvency proceeding, and such
petition shall not be dismissed within sixty (60) days after the filing thereof,
or if the other Party shall propose or be a Party to any dissolution or
liquidation, or if the other Party shall make an assignment for the benefit of
its creditors; or


(iii)on ten (10) days' prior written notice, if (A) AstraZeneca publicly
announces the cessation of marketing and Promotion of the Product in the
Territory, (B) the FDA materially or negatively limits the approved indications
for which Product is approved as of the Effective Date such that AstraZeneca
determines in good faith that the commercialization of the Product would no
longer be commercially feasible or (C) there is an imposition of restrictive
federal or state price controls such that an obvious and substantial loss of
sales for the Product would reasonably be expected to result.


(b)By AstraZeneca, upon three (3) days' prior written notice to MDCO, specifying
in reasonable detail the reasons for the termination, if:


(i)MDCO has failed to ensure material compliance by the Sales Force with
Applicable Law or the MDCO Policies, which failures to comply are not promptly
rectified, as evidenced by a pattern of failures by the Sales Force or any
member thereof to so comply;


(ii)MDCO fails to report to AstraZeneca within three (3) business days of when
MDCO learns of any material violation by any Representative; or


(iii)MDCO does not adequately investigate, or take appropriate remedial or
disciplinary actions as a result of investigation, into any alleged material
violation(s) of Applicable Law.


(c)By AstraZeneca pursuant to Section 4.8(e), 12.6 or 14.2(b).


(d)By MDCO pursuant to Section 12.6.


(e)Not later than five (5) days following the earlier of (i) the effective date
of a Change of Control and (ii) the public announcement by or on behalf of MDCO
of the entry by MDCO into a definitive agreement providing for a Change of
Control (such earlier date, the “Change of Control Date”), MDCO shall provide
written notice to AstraZeneca of such transaction, and either Party may
terminate this Agreement on written notice to the other Party given at any time
during the period commencing on the Change of Control Date and ending on the
sixtieth (60th) day after the effective date of such Change of Control;
provided, however, that, in order to ensure an orderly transition, such

38


--------------------------------------------------------------------------------




termination shall be effective ninety (90) days following the date of such
notice of termination.


(f)At any time following the launch of a Generic Version in the Territory during
the Term, either Party may terminate this Agreement upon sixty (60) days' prior
written notice to the other Party; provided that, if during such sixty (60)-day
notice period (the “Initial Generic Period”) unit sales of all Generic Versions
in the Territory are less than [**] percent ([**]%) of the combined aggregate
amount of unit sales in the Territory of the Product and all Generic Versions,
this Agreement shall not terminate and such notice of termination automatically
shall be deemed rescinded. For purposes of this Section 16.2(f) and Section
16.2(g), “Generic Version” means any product sold, offered for sale or
distributed under an abbreviated new drug application pursuant to 21 U.S.C. §
355(j) or an application pursuant to 21 U.S.C. § 355(b)(2) that refers to any
form or dosage strength of the Product as the reference-listed drug.


(g)If a Party provides notice of termination pursuant to Section 16.2(f) but
this Agreement is not terminated pursuant to the proviso in the first sentence
of Section 16.2(f), either Party may terminate this Agreement upon ten (10)
days' prior written notice to the other Party if, during any Contract Quarter
following the Initial Generic Period, unit sales of all Generic Versions in the
Territory are equal to or greater than [**] percent ([**]%) of the combined
aggregate amount of unit sales in the Territory of the Product and all Generic
Versions during such Contract Quarter.


(h)If New to Brand Rxs for Period 4 are less than the NBRx Target for Period 4,
AstraZeneca may terminate this Agreement immediately on written notice to MDCO;
provided that such notice, if given, must be given not later than ten (10) days
after the delivery to MDCO pursuant to Section 4.11(b) of the New to Brand Rxs
for the Territory for the last Contract Quarter of Period 4.


(i)If New to Brand Rxs for Period 4 are equal to or greater than the NBRx Target
for Period 4, MDCO may terminate this Agreement immediately on notice to
AstraZeneca; provided that such notice, if given, must be given not later than
ten (10) days after the delivery to MDCO pursuant to Section 4.11(b) of the New
to Brand Rxs for the Territory for the last Contract Quarter of Period 4.


(j)In Period 6, either Party may terminate this Agreement effective June 30,
2015 upon notice to the other Party; provided that such notice, if given, must
be given not later than April 30, 2015.
(k)Not later than five (5) days following the earlier of (i) the effective date
of a transfer by AstraZeneca of its rights to the Product in the Territory to
any Competitor (other than any Affiliate of AstraZeneca) and (ii) the public
announcement by or on behalf of AstraZeneca of the entry by AstraZeneca into a
definitive agreement providing for the transfer by AstraZeneca of its rights to
the Product in the Territory to any Competitor (other than any Affiliate of
AstraZeneca) (such earlier date, the “Rights Transfer Date”), AstraZeneca shall
provide written notice to MDCO of such transaction, and MDCO may terminate this
Agreement immediately on written notice to AstraZeneca given at any time during
the period commencing on the Rights Transfer Date and ending on the sixtieth
(60th) day after the effective date of such transfer by AstraZeneca of its
rights to the Product in the Territory to any Competitor (other than any
Affiliate of AstraZeneca).


16.3.Effect of Expiration or Termination.


(a)Upon the effective date of expiration or termination of this Agreement, the
license granted by AstraZeneca to MDCO under Section 14.1(b) shall terminate and
MDCO shall promptly cease all performance of the MDCO Agreement Activities and
promptly discontinue the use of any Product

39


--------------------------------------------------------------------------------




Trademarks.


(b)If this Agreement is terminated for any reason other than by AstraZeneca
pursuant to Section 16.2(a)(i), Section 16.2(a)(ii), Section 16.2(b) or Section
16.2(c) and the effective date of termination is not the last day of a Contract
Quarter, then (i) with respect to any termination that is effective in any
Period other than Period 1, (A) the Contract Quarter Detail Fee with respect to
the last Contract Quarter of the Term shall be an amount equal to (1) three
million seven hundred fifteen thousand dollars ($3,750,000), multiplied by (2) a
fraction, the numerator of which is the number of days from and including the
first day of such Contract Quarter through but excluding the effective date of
termination, and the denominator of which is ninety-one (91) and (B) AstraZeneca
shall not be obligated to pay MDCO any consideration pursuant to Section 7.2
with respect to the Period in which such Contract Quarter occurs and (ii) with
respect to any termination that is effective in Period 1, the Contract Quarter
Detail Fee with respect to Period 1 shall be an amount equal to (A) two million
five hundred thousand dollars ($2,500,000), multiplied by (B) a fraction, the
numerator of which is the number of days from and including the first day of
Period 1 through but excluding the effective date of termination, and the
denominator of which is sixty-one (61).


(c)If (i) AstraZeneca terminates this Agreement pursuant to Section 16.2(j), and
(ii) New to Brand Rxs for Period 6 are equal to or greater than the NBRx Target
for Period 6, the Parties acknowledge and agree that such a termination will
cause MDCO to suffer damages in an amount that is uncertain, not readily
ascertainable and incapable of accurate calculation resulting from (A) the
efforts and resources expended by MDCO in performance and contemplation of
future performance under this Agreement and (B) MDCO's forgoing other commercial
opportunities because of this Agreement. On this basis, the Parties further
acknowledge and agree that in the event of such a termination, if and only if
New to Brand Rxs for the Period 6 are equal to or greater than the NBRx Target
for Period 6 AstraZeneca shall pay to MDCO an amount equal to five million
dollars ($5,000,000) (the “Fourth Year Termination Fee”). The Parties
acknowledge that the Fourth Year Termination Fee has been agreed upon, after
negotiation, as a reasonable estimate of an amount to compensate MDCO for the
efforts and resources expended and opportunities foregone by MDCO. The Fourth
Year Termination Fee shall be MDCO's sole and exclusive remedy in respect of a
termination by AstraZeneca pursuant to Section 16.2(j) if New to Brand Rxs for
Period 6 are equal to or greater than the NBRx Target for Period 6, and the
Fourth Year Termination Fee is, therefore, not a penalty but rather constitutes
liquidated damages in a reasonable amount that will compensate MDCO for the
efforts and resources expended and opportunities foregone by MDCO. For clarity,
AstraZeneca's termination of this Agreement pursuant to Section 16.2(j) shall
not constitute a breach of this Agreement, and AstraZeneca shall have no
obligation to pay the Fourth Year Termination Fee if New to Brand Rxs for Period
6 are less than the NBRx Target for Period 6.


(d)Except as otherwise expressly provided herein, termination of this Agreement
in accordance with the provisions hereof shall not limit any remedies that may
otherwise be available in law or equity.


16.4.Accrued Rights; Surviving Obligations.


(a)Termination or expiration of this Agreement for any reason shall be without
prejudice to any rights that shall have accrued to the benefit of a Party prior
to such termination or expiration (including any amounts payable by AstraZeneca
in accordance with the terms hereof with respect to periods prior to such
termination or expiration). Such termination or expiration shall not relieve a
Party from obligations that are expressly indicated to survive the termination
or expiration of this Agreement.

40


--------------------------------------------------------------------------------






(b)Articles VI,  XI, XIII and XVII and Sections 3.2, 4.5(f), 4.7(d), 4.8(c),
4.8(d) (for material violations occurring during the Detailing Term), 4.10
(until MDCO has fulfilled its reporting obligations with respect to the
Detailing Term), 4.11 (until AstraZeneca has fulfilled its reporting obligations
with respect to the Detailing Term), 7.3, 9.1 (with respect to MDCO's obligation
to report to AstraZeneca; provided, that Section 9.1 shall only survive for
sixty (60) days after the effective date of expiration or termination of this
Agreement), 10.1, 14.2, 14.5, 15.2, 15.3, 15.4, 15.5, 15.6, 16.3, 16.4 and 16.5
of this Agreement shall survive expiration or termination of this Agreement for
any reason.


16.5.Return of All Materials. Upon the expiration or earlier termination of this
Agreement, MDCO shall, at AstraZeneca's election and expense, promptly (a)
return to AstraZeneca or (b) destroy and certify to AstraZeneca such
destruction, all Promotional Materials and training materials for the Product
that AstraZeneca provided to MDCO pursuant to this Agreement and in the
possession of, or under the control of, MDCO.


ARTICLE XVII - MISCELLANEOUS


17.1.Dispute Resolution; Governing Law; Jurisdiction, Venue and Service.


(a)In the event of any dispute arising out of this Agreement or the activities
contemplated herein, the Parties, prior to instituting any lawsuit, shall work
collaboratively and in good faith to resolve such dispute. Specifically, prior
to instituting any lawsuit, any dispute shall be referred, in the case of
AstraZeneca, to Vice President, Sales & Marketing Growth (or such other
equivalent person as AstraZeneca may designate upon written notice to MDCO) and,
in the case of MDCO, to the Vice President of Global Chest Pain Pathway (the
“Initial Executives”). If the Initial Executives are unable to resolve such
dispute within sixty (60) days following their initial discussion of the
dispute, such dispute shall be referred to, in the case of AstraZeneca, to the
Chief Operating Officer for the United States (or such other equivalent person
as AstraZeneca may designate upon written notice to MDCO) and, in the case of
MDCO, to an officer at least at the level of Senior Vice President
(collectively, the “Senior Executives”). If the Senior Executives are unable to
resolve such dispute within thirty (30) days following their initial discussion
of the dispute, either Party shall be free to institute litigation in accordance
with clause (c) below and seek such remedies as may be available.
Notwithstanding anything in this Agreement to the contrary, each Party shall be
entitled to institute litigation in accordance with clause (c) below immediately
if litigation is necessary to prevent irreparable harm to that Party and to
exercise its rights under Section 13.7.


(b)The interpretation and construction of this Agreement shall be governed by
the laws of the State of Delaware, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.


(c)The Parties hereby irrevocably and unconditionally consent to the exclusive
jurisdiction of the courts of the State of Delaware and the United States
District Court for the District of Delaware for any action, suit or proceeding
(other than appeals therefrom) concerning this Agreement, and agree not to
commence any action, suit or proceeding (other than appeals therefrom) related
thereto except in such courts. The Parties irrevocably and unconditionally waive
their right to a jury trial.


(d)The Parties further hereby irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding (other than
appeals therefrom) concerning this Agreement in the courts of the State of
Delaware and the United States District Court for the District of

41


--------------------------------------------------------------------------------




Delaware and hereby further irrevocably and unconditionally waive and agree not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.


(e)Each Party further agrees that service of any process, summons, notice or
document by registered mail to its address set forth in Section 17.4 shall be
effective service of process for any action, suit or proceeding brought against
it under this Agreement in any such court.


17.2.Force Majeure. Except with respect to AstraZeneca's payment obligations
under this Agreement, no liability shall result from delay in performance or
non-performance, in whole or in part, by either of the Parties to the extent
that such delay or non-performance is caused by an event of Force Majeure.
“Force Majeure” means an event that is beyond a non-performing Party's
reasonable control, including an act of God, act of the other Party, strike,
lock-out or other industrial/labor dispute, war, acts of war (whether war to be
declared or not) riot, civil commotion, terrorist act, malicious damage,
epidemic, quarantine, fire, flood, storm, natural disaster or compliance with
any law or government order, rule, regulation or direction, whether or not it is
later held to be invalid. The non-performing Party shall promptly after the
occurrence of the Force Majeure event give written notice to the other Party
stating the nature of the Force Majeure event, its anticipated duration and any
action being taken to avoid or minimize its effect. Any suspension of
performance shall be of no greater scope and of no longer duration than is
reasonably required and the non-performing Party shall use Commercially
Reasonable Efforts to remedy its inability to perform; provided, however, if the
suspension of performance continues for sixty (60) days after the date of the
occurrence, and such failure to perform would constitute a material breach of
this Agreement in the absence of such event of Force Majeure, the Parties shall
meet and discuss in good faith any amendments to this Agreement to permit the
other Party to exercise its rights under the Agreement.


17.3.Waiver and Non-Exclusion of Remedies. A Party's failure to enforce, at any
time or for any period of time, any provision of this Agreement, or to exercise
any right or remedy, does not constitute a waiver of such provision, right or
remedy, or prevent such Party thereafter from enforcing any or all provisions of
this Agreement and exercising any or all other rights and remedies. To be
effective any waiver must be in writing. The rights and remedies provided herein
are cumulative and do not exclude any other right or remedy provided by
Applicable Law or otherwise available except as expressly set forth herein.


17.4.Notices. Unless otherwise expressly provided for herein, all Notices shall
be in writing, shall refer specifically to this Agreement and shall be hand
delivered or sent by internationally recognized overnight delivery service,
costs prepaid, or by facsimile, to the respective addresses specified below (or
to such other address as may be specified by Notice to the other Party):

42


--------------------------------------------------------------------------------




If to AstraZeneca, to:
AstraZeneca LP
1800 Concord Pike
Wilmington, Delaware 19803
Attention:  Vice President, Sales & Marketing Growth
Facsimile No.:  [**]
With a copy to:
AstraZeneca LP
1800 Concord Pike
Wilmington, Delaware  19803
Attention:  U.S. General Counsel
Facsimile No.:  [**]
If to MDCO, to:
The Medicines Company
8 Sylvan Way
Parsippany, NJ 07054
Attention: Chief Executive Officer
Facsimile No.: 862-207-6064
 
With a copy to:
The Medicines Company
8 Sylvan Way
Parsippany, NJ 07054
Attention: General Counsel
Facsimile No.: 862-207-6062
 



Any Notice delivered by facsimile shall be confirmed by a hard copy delivered as
soon as practicable thereafter. The effective date of any Notice shall be: (a)
the date of the addressee's receipt, if delivered by hand or internationally
recognized overnight delivery service that maintains records of delivery; or (b)
the date of receipt if received by 5:00 p.m. local time on a business day or, if
not, the first (1st) business day after receipt, if sent by facsimile. It is
understood and agreed that this Section 17.4 is not intended to govern the
day-to-day business communications necessary between the Parties in performing
their duties, in due course, under the terms of this Agreement.
17.5.Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the subject matter hereof and supersedes all prior
or contemporaneous understandings or agreements, whether written or oral, with
respect to the subject matter hereof, including that certain Reciprocal
Confidentiality Agreement between the Parties dated as of December 6, 2011. Each
Party confirms that it is not relying on any representations, warranties or
covenants of the other Party except as specifically set forth herein. No
amendment, modification, release or discharge of this Agreement shall be binding
upon the Parties unless in writing and duly executed by authorized
representatives of both Parties.


17.6.Successors and Assigns. Neither Party shall sell, transfer, assign,
delegate, pledge or otherwise dispose of its rights or delegate its obligations
under this Agreement, whether by operation of law or otherwise, in whole or in
part without the prior written consent of the other Party, except that (a)

43


--------------------------------------------------------------------------------




either Party shall always have the right, without such consent, to perform any
or all of its obligations and exercise any or all of its rights under this
Agreement through any of its Affiliates, (b) either Party shall have the right,
but subject to Section 16.2(e) in the case of MDCO, to assign this Agreement
without the consent of the other Party to a successor by way of merger,
reorganization, change of control or sale of all or substantially all of its
assets, and (c) AstraZeneca shall have the right, but subject to Section
16.2(k), to assign this Agreement without the consent of MDCO to any Person to
which it transfers rights to the Product in the Territory. Any permitted
assignee of all of a Party's rights under this Agreement that has also assumed
all of such Party's obligations hereunder in writing shall, upon any such
succession or assignment and assumption, be deemed to be a Party to this
Agreement as though named herein; provided, however, with respect to an
assignment to an Affiliate, such assigning Party shall remain responsible for
the performance by such Affiliate of the rights and obligations hereunder. All
validly assigned rights of a Party shall inure to the benefit of and be
enforceable by, and all validly delegated obligations of such Party shall be
binding on and be enforceable against, the permitted successors and assigns of
such Party, provided that such Party, if it survives, shall remain jointly and
severally liable for the performance of such delegated obligations under this
Agreement. Any attempted assignment or delegation in violation of this Section
17.6 shall be void. Notwithstanding any other provision of this Section 17.6,
the terms of this Agreement may be varied, amended or modified or this Agreement
may be suspended, cancelled or terminated without the consent of any assignee or
delegate that is not deemed pursuant to the provisions of this Section 17.6 to
have become a Party to this Agreement.


17.7.Counterparts; Facsimile Execution. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original and all of
which taken together shall be deemed to constitute one and the same instrument.
An executed signature page of this Agreement delivered by facsimile transmission
or by electronic mail in “portable document format” (“.pdf”) shall be as
effective as an original executed signature page.


17.8.Severability; Blue Pencil. To the fullest extent permitted by Applicable
Law, the Parties waive any provision of law that would render any provision in
this Agreement invalid, illegal or unenforceable in any respect. If any
provision of this Agreement is held to be invalid, illegal or unenforceable, in
any respect, then such provision will be given no effect by the Parties and
shall not form part of this Agreement. To the fullest extent permitted by
Applicable Law and if the rights or obligations of either Party will not be
materially and adversely affected, all other provisions of this Agreement shall
remain in full force and effect and the Parties will use their best efforts to
negotiate a provision in replacement of the provision held invalid, illegal or
unenforceable that is consistent with Applicable Law and achieves, as nearly as
possible, the original intention of the Parties. Notwithstanding the generality
of the foregoing, the Parties agree that the covenant incorporated into this
Agreement as Section 11.3 is a reasonable covenant under the circumstances, and
further agree that if, in the opinion of any court of competent jurisdiction
such covenant is not reasonable in any respect, such court shall have the right,
power and authority to exercise or modify such provision or provisions of the
covenant as to the court shall appear not reasonable and to enforce the
remainder of the covenant as so amended.


17.9.Expenses. Each of the Parties shall pay the fees and expenses of its
counsel and other experts and all other expenses incident to its negotiation,
preparation, execution, and delivery of this Agreement.


17.10.Further Assurances. Each Party shall duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request to carry out more effectively the provisions and purposes

44


--------------------------------------------------------------------------------




hereof, or to better assure and confirm unto such other Party its rights and
remedies under this Agreement.


17.11.Construction. The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement. The language of this Agreement shall be deemed to be the language
mutually chosen by the Parties and no rule of strict construction shall be
applied against either Party.


17.12.No Joint Venture. Nothing contained in this Agreement shall be construed
as creating a partnership, joint venture or agency relationship between the
Parties or, except as otherwise expressly provided herein, as granting to either
Party the authority to bind or contract any obligation in the name of or on the
account of the other Party, or to make any statements, representations,
guarantees or warranties on behalf of the other Party. All persons employed by a
Party shall be employees of such Party and not of the other Party and all costs
and obligations incurred by reason of any such employment shall be for the
account and expense of such Party. The Parties agree that the rights and
obligations under this Agreement are not intended to constitute a partnership or
similar arrangement that will require separate reporting for tax purposes
consistent with the intent reflected in the foregoing sentence and agree that
they shall not file any reports, documents or other item relating to taxes or
state or acknowledge to any tax authority that such relationship is a
partnership or similar arrangement unless required by Applicable Law.


17.13.No Third Party Beneficiaries. The provisions of this Agreement are for the
sole benefit of the Parties and their successors and permitted assigns, and they
shall not be construed as conferring any rights in any other Persons.


[The remainder of this page has been intentionally left blank.]

45


--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their representatives thereunto duly authorized as of the date first above
written.


AstraZeneca LP
 
 
 
By:
/s/ Marion McCourt
 
Name:
Marion McCourt
 
Title:
Chief Operating Officer US
 

























































[Signature Page]

46


--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their representatives thereunto duly authorized as of the date first above
written.


The Medicines Company
 
 
 
By:
/s/ Brent V. Furse
 
Name:
Brent V. Furse
 
Title:
Senior Vice President - Chief Customer Officer
 











































































[Signature Page]



47


--------------------------------------------------------------------------------












Exhibit A-1
AstraZeneca Anti-Bribery and Anti-Corruption Policy


1. AstraZeneca Global Policy - Anti-Bribery and Anti Corruption (Doc ID
LDMS_001_00075531, Version 4.0)



48


--------------------------------------------------------------------------------






Exhibit A-2
AstraZeneca External Interactions Policy


1. AstraZeneca Global Policy - External Interactions (Doc ID LDMS_001_00105795
Version 1.0)



--------------------------------------------------------------------------------






Exhibit B
MDCO Anti-Bribery and Anti-Corruption Policy


1. See The Medicines Company Global Code of Conduct and Ethics available at
http://public.themedco.com/code-of-conduct



--------------------------------------------------------------------------------






Exhibit C
MDCO Policies


1. Principles Governing Promotional Practices, Policy No. POL-OO-ENG-001,
Version 2.1, Effective Date:  January 15, 2012.
2. Global Interactions with Healthcare Professionals and Organizations, Policy
No. POL-00-GIST-002, Version 3.0, Effective Date: January 15, 2012.
3. MDCO Field Force Monitoring Program







--------------------------------------------------------------------------------








Exhibit D
[Intentionally deleted.]



--------------------------------------------------------------------------------






Exhibit E
Collaboration Product Development Plan




[**]



--------------------------------------------------------------------------------






Exhibit F
Minimum Qualifications


[**]







--------------------------------------------------------------------------------






Exhibit G
Existing Promotional Materials


Number
Item
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]








--------------------------------------------------------------------------------






Exhibit H
Sales Force Training Program
(see attached)


[**]













--------------------------------------------------------------------------------










Exhibit I
Form of Compliance Certificate


Compliance Certificate


Reference is hereby made to that certain Global Collaboration Agreement, by and
between THE MEDICINES COMPANY ( “MDCO”) and ASTRAZENECA LP (“AstraZeneca”),
dated [April ___, 2012] (the “Agreement”). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the
Agreement.


Pursuant to Section 12.3 of the Agreement, the undersigned hereby certifies that
[MDCO/AstraZeneca] (including its Respective Company Representatives[, and with
respect to AstraZeneca, any Third Party engaged after the Effective Date by
AstraZeneca pursuant to Section 3.1 of the Agreement, such Third Party, its
Affiliates, and its and their respective officers, directors, employees, agents
and representatives]) has complied with the representations, warranties and
undertakings set forth in the Compliance Provisions (AB/AC) of the Agreement,
including their obligations to not:
(a) take any action that will, or would reasonably be expected to, cause (i) the
other Party or its Affiliates to be in violation of any Anti-Corruption Laws or
Anti-Corruption Policies or (ii) the performance by the other Party or its
Affiliates of their obligations under the Agreement to violate any
Anti-Corruption Laws and Anti-Corruption Policies;
(b) directly or indirectly, pay, offer or promise to pay, or authorize the
payment of any money, or give, offer or promise to give, or authorize the giving
of anything else of value, to: (i) any Government Official in order to influence
official action; (ii) any Person (whether or not a Government Official) (A) to
influence such Person to act in breach of a duty of good faith, impartiality or
trust (“acting improperly”), (B) to reward such Person for acting improperly, or
(C) where such Person would be acting improperly by receiving the money or other
thing of value; or (iii) any other Person while knowing or having reason to know
that all or any portion of the money or other thing of value will be paid,
offered, promised or given to, or will otherwise benefit, a Government Official
in order to influence official action for or against either Party in connection
with the matters that are the subject of the Agreement, or the performance of
their respective obligations under the Agreement or to any Person to influence
such Person to act improperly; or
(c) directly or indirectly, solicit, receive or agree to accept any payment of
money or anything else of value in violation of the Anti-Corruption Laws or the
Anti-Corruption Policies.
Certified and delivered as of [________, 20[__]].


[___________________________]


By:    
Name:     
Title:     



--------------------------------------------------------------------------------




Schedule 4.8(f)(1)


Form of Third Party Personnel Notification Letter


DATE:


By Federal Express


NAME COMPANY ADDRESS ADDRESS
CITY, STATE, ZIP






RE:    AstraZeneca Corporate Integrity Agreement






Dear     _:


On April 27, 2010, AstraZeneca Pharmaceuticals LP and AstraZeneca LP
(“AstraZeneca”) entered into a five-year Corporate Integrity Agreement (CIA)
with the U.S. Office of Inspector General of the Department of Health and Human
Services.


Under Section III.B.2 of its CIA, AstraZeneca must send an annual letter to each
entity employing “Third Party Personnel.” Section II.C.6 of the CIA defines
Third Party Personnel as “personnel who perform Promotional Functions or Product
Related Functions who are employees of entities with whom AstraZeneca or any
AstraZeneca Affiliate has or may in the future (during the term of this CIA)
enter into agreements to co-promote a Government Reimbursed Product in the
United States and/or to co-develop a product that, if approved, may become a
Government Reimbursed Product.”


We have identified [ ]as an entity employing Third Party Personnel, because it
is a company with which AstraZeneca (or another AstraZeneca entity) has an
agreement to co- promote, co-develop or jointly promote or develop a
pharmaceutical product that either is currently marketed in the U.S. or may be
marketed in the future if U.S. regulatory approval is granted. As required by
our CIA, we are therefore sending you this letter, a required response form and
the enclosed CD. The contents of the CD include:


·     A copy of the AstraZeneca Code of Conduct;
·     A description of AstraZeneca's U.S. Compliance Program; and
·     An outline of AstraZeneca's major obligations under its CIA, including
definitions of
Promotional Functions or Product Related Functions.


Together, this letter and its enclosures reflect AstraZeneca's commitment to
full compliance with all Federal healthcare program and FDA requirements in all
its business operations, including the activities conducted under the agreement
with your company.


Under Section III.B.2 of the CIA, AstraZeneca is also required to ask your
company, as an entity employing Third Party Personnel, to either:





--------------------------------------------------------------------------------




A. Make a copy of the AstraZeneca Code of Conduct and a description of
AstraZeneca's U.S. Compliance Program available to your employees who perform
Promotional Functions or Product Related Functions for co-promoted or
co-developed products; or


B. Represent in writing to AstraZeneca that your company has and enforces a
substantially comparable code of conduct and compliance program for your
employees who perform Promotional Functions or Product Related Functions for
co-promoted or co-developed products.


Please complete the enclosed response form and mail it back to my attention at
the address below: [ ]
U.S. Compliance Officer AstraZeneca Pharmaceuticals LP P.O. Box 15437
1800 Concord Pike
Wilmington, DE 19850-5437








Please do not hesitate to contact me with any questions about this letter. My
telephone number is [ ]. Thank you for your cooperation in fulfilling this
important obligation. Sincerely,








[    ]
U.S. Compliance Officer


Enclosures











--------------------------------------------------------------------------------






Schedule 4.8(f)(2)
Third Party Response Form


Section II.C.6 of the CIA defines Third Party Personnel as, “personnel who
perform Promotional Functions or Product Related Functions who are employees of
entities with whom AstraZeneca Pharmaceuticals, LP, AstraZeneca LP or their
respective Affiliates (“AstraZeneca”) has or may in the future (during the term
of this CIA) enter into agreements to co-promote a Government Reimbursed Product
(as defined in the CIA) in the United States and/or to co- develop a product
that, if approved, may become a Government Reimbursed Product.”


The term "Promotional Functions" includes: (a) the selling, detailing,
marketing, advertising, promoting, or branding of Government Reimbursed
Products; and (b) the preparation or external dissemination of promotional
materials or information about, or the provision of promotional services
relating to, Government Reimbursed Products, including those functions relating
to any applicable review committees.


The term "Product Related Functions" includes: (a) the preparation or external
dissemination of non- promotional materials (that are governed by Federal health
care program and/or FDA requirements) about Government Reimbursed Products,
including those functions relating to any applicable review committees and to
AstraZeneca's Medical Affairs Department (Medical Affairs); (b) contracting with
healthcare professionals (“HCPs”) in the United States to conduct clinical
trials and post-marketing studies relating to Government Reimbursed Products;
(c) authorship, publication, and disclosure of articles or study results
relating to Government Reimbursed Products; and (d) activities related to the
submission of information about Government Reimbursed Products in
government-listed compendia (such as Drugdex or other compendia of information
about Government Reimbursed Products).


AstraZeneca has requested the following confirmation from [______] by checking
the appropriate box:




 
 
(Insert Company Name) will make a copy of the AstraZeneca Code of Conduct and a
description of AZ's U.S. Compliance Program available to our employees who
perform Promotional Functions or Product Related Functions for co- promoted or
co-developed products.
 
 
 
Option A
 
 
 
 
 
 
 
 
 
OR
 
 
 
 
 
(Insert Company Name) has and enforces a substantially comparable code of
conduct and compliance program for our employees who perform Promotional
Functions or Product Related Functions for co-promoted or co-developed products.
 
 
 
Option B
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------










Signature         






Name and Title         




Date         


Please return the completed response form to:


[    ]
U.S. Compliance Officer AstraZeneca Pharmaceuticals LP P.O. Box 15437
1800 Concord Pike
Wilmington, DE 19850-5437





